Exhibit 10.8

Execution copy
 
 
CREDIT AGREEMENT
dated as of October 5, 2007
among

ERP OPERATING LIMITED PARTNERSHIP,
THE BANKS LISTED HEREIN,

BANK OF AMERICA, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Joint Book Runner,
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Book Runner,
and
CITICORP NORTH AMERICA INC.,
as Documentation Agent,
DEUTSCHE BANK SECURITIES INC.,
as Documentation Agent,
REGIONS BANK,
as Documentation Agent,
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agent, and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
 
 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT, dated as of October 5, 2007, is among ERP
OPERATING LIMITED PARTNERSHIP (the “Borrower”), the BANKS party hereto, BANK OF
AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, and CITICORP NORTH AMERICA INC., DEUTSCHE BANK AG, NEW YORK
BRANCH, REGIONS BANK, THE ROYAL BANK OF SCOTLAND PLC, and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agents.
WITNESSETH
          WHEREAS, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
          I.1 Definitions. The following terms, as used herein, have the
following meanings:
          “Acquisition Property” means a property acquired by the Borrower or
its Consolidated Subsidiaries or Investment Affiliates (whether by purchase,
merger or other corporate transaction and including acquisitions from taxable
REIT subsidiaries owned by Borrower).
          “Acquisition Property Value” means the greater of (a) the EBITDA
generated by an Acquisition Property divided by the FMV Cap Rate (or Borrower’s
Share thereof with respect to any Acquisition Property owned by a Consolidated
Subsidiary or an Investment Affiliate), or (b) the undepreciated book value
(cost basis plus improvements) of an Acquisition Property (or Borrower’s Share
thereof with respect to any Acquisition Property owned by a Consolidated
Subsidiary or an Investment Affiliate). An Acquisition Property will be valued
as a Stabilized Property following the sixth full fiscal quarter after the
fiscal quarter in which such Acquisition Property was first acquired.
          “Administrative Agent” shall mean Bank of America, N.A., in its
capacity as Administrative Agent hereunder, and its permitted successors in such
capacity in accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



          “Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.
          “Agreement” shall mean this Credit Agreement as the same may from time
to time hereafter be modified, supplemented or amended.
          “Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.
          “Applicable Lending Office” means, with respect to any Bank, (i) in
the case of its Base Rate Loans, its Domestic Lending Office, and (ii) in the
case of its Euro-Dollar Loans, its Euro-Dollar Lending Office.
          “Applicable Margin” means, with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the table set forth
below. Any change in Borrower’s Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin. In
the event that the Borrower receives Credit Ratings that are not equivalent, the
Applicable Margin shall be based upon the higher of the Credit Ratings from S&P
or Moody’s. In the event that only one (1) Rating Agency has set the Borrower’s
Credit Rating, then the Applicable Margin shall be based on such single Credit
Rating.

2



--------------------------------------------------------------------------------



 



                  Range of   Applicable     Borrower’s   Margin for   Applicable
Credit Rating   Base Rate   Margin for Euro (S&P/Moody’s   Loans   Dollar Loans
Ratings)   (% per annum)   (% per annum)
Non-Investment Grade
    0.250       1.250  
BBB-/Baa3
    0.0       0.950  
BBB/Baa2
    0.0       0.625  
BBB+/Baa1
    0.0       0.500  
A-/A3
    0.0       0.425  
A/A2 or better
    0.0       0.400  

          “Approved Bank” shall mean banks which have (i)(a) a minimum net worth
of $500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum
long term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.
          “Assignee” has the meaning set forth in Section 9.6(c).
          “Bank” means each bank listed on the signature pages hereof, each
Assignee which becomes a Bank pursuant to Section 9.6(c), and their respective
successors.
          “Bankruptcy Code” shall mean Title 11 of the United States Code,
entitled “Bankruptcy”, as amended from time to time, and any successor statute
or statutes.
          “Base Rate” means, for any day, a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Bank serving as the Administrative Agent as its “prime rate.” The “prime rate”
is a rate set by Bank of America, N.A. based upon various factors including Bank
of America, N.A.’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by the Bank serving as the Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.

3



--------------------------------------------------------------------------------



 



          “Base Rate Loan” means a Loan made or to be made by a Bank as a Base
Rate Loan in accordance with the applicable Notice of Borrowing or Notice of
Interest Rate Election or pursuant to Article VIII.
          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.
          “Borrower” means ERP Operating Limited Partnership, an Illinois
limited partnership.
          “Borrower’s Share” means Borrower’s or EQR’s share of the liabilities
or assets, as the case may be, of an Investment Affiliate or Consolidated
Subsidiary as reasonably determined by Borrower based upon Borrower’s or EQR’s
economic interest in such Investment Affiliate or Consolidated Subsidiary, as
the case may be, as of the date of such determination.
          “Borrowing” has the meaning set forth in Section 1.3.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks are authorized or required by law to close (i) in Dallas,
Texas and/or New York City, and (ii) in the case of Euro-Dollar Loans, in
London, England and/or Dallas, Texas.
          “Capital Leases” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person
          “Capital Reserve” shall mean $200 per year.
          “Cash and Cash Equivalents” shall mean unrestricted (notwithstanding
the foregoing, however, cash held in escrow in connection with the completion of
Code Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (i) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds,
(iii) interest bearing or discounted obligations of Federal agencies and
government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities, (iv)

4



--------------------------------------------------------------------------------



 



time deposits, foreign deposits, domestic and foreign certificates of deposit,
bankers acceptances (foreign and domestic), commercial paper in Dollars or an
alternate currency rated at least A-1 by S&P and P-1 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, floating rate notes, other money market instruments and
letters of credit each issued by Approved Banks (provided that the same shall
cease to be a “Cash or Cash Equivalent” if at any time any such bank shall cease
to be an Approved Bank), (v) obligations of domestic corporations, including,
without limitation, commercial paper, bonds, debentures and loan participations,
each of which is rated at least AA by S&P and/or Aa2 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, (vi) obligations issued by states and local governments or
their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to be a “Cash or Cash Equivalent” if at any time any such
bank shall cease to be an Approved Bank), (vii) repurchase agreements with major
banks and primary government security dealers fully secured by the U.S.
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping, and (viii) real estate loan pool
participations, guaranteed by a Person with an AA rating given by S&P or Aa2
rating given by Moody’s or better rated credit.
          “Closing Date” means the date on or after the Effective Date on which
the conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
as it may be further amended from time to time, any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.
          “Commitment” means with respect to each Bank, the amount set forth
under the name of such Bank on the signature pages hereof as its commitment
(and, for each Bank which is an Assignee, the amount set forth in the Transfer
Supplement entered into pursuant to Section 9.6(c) as the Assignee’s
Commitment), as such amount may be reduced from time to time pursuant to Section
2.11(e) or in connection with an assignment to an Assignee, and as such amount
may be increased in connection with Section 2.1(b) or with an assignment from an
assignor. The initial aggregate amount of the Banks’ Commitments is
$500,000,000.
          “Condo Property” means a Property owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates, where such property is being
positioned or held for sale as condominium units.

5



--------------------------------------------------------------------------------



 



          “Condo Property Value” means the undepreciated book value (cost basis
plus improvements) of the Condo Property.
          “Consolidated EBITDA” means, for any twelve (12) month period, net
earnings (loss), inclusive of the net incremental gains (losses) on sales of
condominium units, Raw Land and other non-depreciated Properties, and exclusive
of net derivative gains (losses) and gains (losses) on the dispositions of
depreciable Properties, as reflected in reports filed by Borrower pursuant to
the Securities Exchange Act of 1934, as amended, before deduction (including
amounts reported in discontinued operations), for (i) depreciation and
amortization expense and other non-cash items as determined in good faith by
Borrower for such period, (ii) Interest Expense for such period, (iii) Taxes for
such period, (iv) the gains (and plus the losses) from extraordinary items, and
(v) the gains (and plus the losses) from non-recurring items, as determined in
good faith by Borrower, for such period, all of the foregoing without
duplication. In each case, amounts shall be reasonably determined by Borrower in
accordance with GAAP, except to the extent that GAAP by its terms shall not
apply with respect to the determination of non-cash and non-recurring items and
except that such net earnings (loss) shall only include Borrower’s Share of such
net earnings (loss) attributable to Consolidated Subsidiaries and shall include,
without duplication, Borrower’s Share of the net earnings (loss), inclusive of
the net incremental gains (losses) on sales of condominium units, Raw Land and
other non-depreciated Properties, and exclusive of net derivative gains
(losses) and gains (losses) on the dispositions of depreciable Properties, of
any Investment Affiliate before deduction (including amounts reported in
discontinued operations) for (i) depreciation and amortization expense and other
non-cash items of such Investment Affiliate as determined in good faith by
Borrower for such period, (ii) Interest Expense of such Investment Affiliate for
such period, (iii) Taxes of such Investment Affiliate for such period, (iv) the
gains (and plus the losses) from extraordinary items of such Investment
Affiliate, and (v) the gains (and plus the losses) from non-recurring items of
such Investment Affiliate as determined in good faith by Borrower for such
period.
          “Consolidated Subsidiary” means at any date any Person which is
consolidated with Borrower or EQR in accordance with GAAP.
          “Construction Property” means a property owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates on which construction of
improvements has commenced or been completed (as such completion shall be
evidenced by a temporary or permanent certificate of occupancy permitting use of
such property by the general public).
          “Construction Property Value” means the greater of (a) the EBITDA
generated by a Construction Property divided by the FMV Cap Rate (or Borrower’s
Share thereof with respect to any Construction Property owned by a Consolidated
Subsidiary or

6



--------------------------------------------------------------------------------



 



an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of a Construction Property (or Borrower’s Share thereof with
respect to any Construction Property owned by a Consolidated Subsidiary or an
Investment Affiliate). A Construction Property will be valued as a Stabilized
Property following the sixth full fiscal quarter after the fiscal quarter in
which such Construction Property was first completed.
          “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
Applicable Interest Rate, through (I) in the case of an interest or interest and
principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (II) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of Borrower required to be delivered pursuant to Section 4.4. Notwithstanding
anything contained herein to the contrary, guarantees of completion shall not be
deemed to be Contingent Obligations unless and until a claim for payment or
performance has been made thereunder, at which time any such guaranty of
completion shall be deemed to be a Contingent Obligation in an amount equal to
any such claim. Subject to the preceding sentence, (i) in the case of a joint
and several guaranty given by such Person and another Person (but only to the
extent such guaranty is recourse, directly or indirectly to Borrower), the
amount of the guaranty shall be deemed to be 100% thereof unless and only to the
extent that such other Person has delivered Cash or Cash Equivalents to secure
all or any part of such Person’s guaranteed obligations and (ii) in the case of
a guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the

7



--------------------------------------------------------------------------------



 



obligation constituting Indebtedness of such Person. Notwithstanding anything
contained herein to the contrary, (xx) “Contingent Obligations” shall be deemed
not to include guarantees of Unused Commitments or of construction loans to the
extent the same have not been drawn, and (yy) the aggregate amount of all
Contingent Obligations of any Consolidated Subsidiary or Investment Affiliate
(except to the extent that any such Contingent Obligation is recourse to the
Borrower or EQR) which would otherwise exceed the total capital contributions of
the Borrower and EQR to such entity, together with the amount of any unfunded
obligations of the Borrower or EQR to make such additional equity contributions
to such entity that could be legally enforced by a creditor of such entity shall
be deemed to be equal to the amount of such capital contributions and equity or
loan commitments. All matters constituting “Contingent Obligations” shall be
calculated without duplication.
          “Credit Rating” means the rating assigned by the Rating Agencies to
Borrower’s senior unsecured long term indebtedness.
          “Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.
          “Debt Restructuring” means a restatement of, or material change in,
the amortization or other financial terms of any Indebtedness of EQR, the
Borrower or any Consolidated Subsidiary or Investment Affiliate.
          “Debt Service” means, for any period, Interest Expense for such period
plus scheduled principal amortization (excluding any individual scheduled
principal payment which exceeds 25% of the original principal amount of an
issuance of Indebtedness) for such period on all Indebtedness of Borrower or EQR
(excluding Indebtedness of any Consolidated Subsidiary or Investment Affiliate),
on a consolidated basis, plus Borrower’s Share of scheduled principal
amortization for such period on all Indebtedness of all Consolidated
Subsidiaries and Investment Affiliates for which there is no recourse to EQR or
Borrower (or any Property thereof), plus, without duplication, EQR’s and
Borrower’s actual or potential liability for principal amortization (excluding
any individual scheduled principal payment which exceeds 25% of the original
principal amount of an issuance of Indebtedness) for such period on all
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates that is
recourse to EQR or Borrower (or any Property thereof).
          “Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.

8



--------------------------------------------------------------------------------



 



          “Default Rate” has the meaning set forth in Section 2.6(d).
          “Development Activity” means (a) the development or redevelopment and
construction of one or more apartment buildings by the Borrower or any of its
Subsidiaries, (b) the financing by the Borrower, EQR or any Subsidiaries or
Investment Affiliates of either or both of any such development or construction
or (c) the incurrence by the Borrower, EQR or any Subsidiaries or Investment
Affiliates of either or both of any Contingent Obligations in connection with
such development or construction (other than purchase contracts for Real
Property Assets which are not payable until completion of development or
construction), valued at the cost of such projects under development and
construction in the case of assets owned by the Borrower or EQR, or the
Borrower’s Share of the cost of such projects under development and construction
in the case of assets owned by Consolidated Subsidiaries or Investment
Affiliates.
          “Documentation Agents” means CITICORP NORTH AMERICA INC., DEUTSCHE
BANK SECURITIES INC., REGIONS BANK, THE ROYAL BANK OF SCOTLAND PLC, and U.S.
BANK NATIONAL ASSOCIATION, in their capacity as Documentation Agent hereunder,
and their permitted successors in such capacity in accordance with the terms of
this Agreement.
          “Dollars” and “$” mean the lawful money of the United States.
          “Domestic Lending Office” means, as to each Bank, its office located
at its address in the United States set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its Domestic
Lending Office) or such other office as such Bank may hereafter designate as its
Domestic Lending Office by notice to the Borrower and the Administrative Agent.
          “Down REIT” means a limited liability company, corporation or limited
partnership in which the only interest in such limited liability company,
corporation or partnership not owned (directly or indirectly) by Borrower shall
be preference interests or preference units, respectively, and which limited
liability company, corporation or limited partnership, as the case may be
(collectively, a “Down REIT Guarantor”), has executed and delivered to the
Administrative Agent, on behalf of the Banks, (i) a Guaranty of Payment in the
form attached hereto as Exhibit G (a “Down REIT Guaranty”), (ii) all documents
reasonably requested by the Administrative Agent relating to the existence of
such Down REIT Guarantor, and the authority for and validity of such Down REIT
Guaranty, including, without limitation, the organizational documents of such
Down REIT Guarantor, modified or supplemented prior to the date of such Down
REIT Guaranty, each certified to be true, correct and complete by such Down REIT
Guarantor, not more than ten (10) days prior to the date of such Down REIT
Guaranty, together with a good standing certificate from the Secretary of State
(or the equivalent

9



--------------------------------------------------------------------------------



 



thereof) of the State of formation of such Down REIT Guarantor, to be dated not
more than ten (10) days prior to the date of such Down REIT Guaranty, as well as
authorizing resolutions in respect of such Down REIT Guaranty, and (iii) an
opinion of counsel with respect to such Down REIT Guarantor and Down REIT
Guaranty, in form and substance reasonably acceptable to the Administrative
Agent, with respect to due organization, existence, good standing and authority,
and validity and enforceability of such Down REIT Guaranty. In addition, for
purposes of this definition, a Down REIT Guaranty shall not be deemed to
constitute Unsecured Debt of the applicable Down REIT Guarantor.
          “Down REIT Guarantor” shall have the meaning set forth in the
definition of Down REIT.
          “Down REIT Guaranty” shall have the meaning set forth in the
definition of Down REIT.
          “Down REIT Guaranty Proceeds” shall have the meaning set forth in
Section 9.18(a) hereof.
          “EBITDA” means, for any twelve (12) month period, net earnings (loss),
exclusive of net derivative gains (losses) and gains (losses) on the
dispositions of Properties, before deduction (including amounts reported in
discontinued operations) for (i) depreciation and amortization expense and other
non-cash items as determined in good faith by Borrower for such period,
(ii) Interest Expense for such period, (iii) Taxes for such period, (iv) the
gains (and plus the losses) from extraordinary items, and (v) the gains (and
plus the losses) from non-recurring items, as determined in good faith by
Borrower, all of the foregoing without duplication. In each case, amounts shall
be reasonably determined by Borrower in accordance with GAAP, except to the
extent that GAAP by its terms shall not apply with respect to the determination
of non-cash and non-recurring items. EBITDA shall not be deemed to include
corporate level general and administrative expenses and other corporate
expenses, such as land holding costs, employee and trustee stock and stock
option expenses and pursuit costs write-offs, all as determined in good faith by
Borrower.
          “Effective Date” means the date this Agreement becomes effective in
accordance with Section 9.9.
          “Environmental Affiliate” means any partnership, joint venture, trust
or corporation in which an equity interest is owned by the Borrower and/or EQR,
either directly or indirectly, and, as a result of the ownership of such equity
interest, the Borrower and/or EQR may have recourse liability for Environmental
Claims against such partnership, joint venture or corporation (or the property
thereof).

10



--------------------------------------------------------------------------------



 



          “Environmental Approvals” means any permit, license, approval, ruling,
variance, exemption or other authorization required under applicable
Environmental Laws.
          “Environmental Claim” means, with respect to any Person, any notice,
claim, demand or similar communication (written or oral) by any other Person
alleging potential liability of such Person for investigatory costs, cleanup
costs, governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.
          “Environmental Laws” means any and all federal, state, and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or emissions, discharges or releases
of Materials of Environmental Concern into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern or the
clean up or other remediation thereof.
          “EQR” means Equity Residential, a Maryland real estate investment
trust, the sole general partner of the Borrower.
          “EQR Guaranty” means the Guaranty of Payment, dated as of the date
hereof, executed by EQR in favor of Administrative Agent and the Banks.
          “EQR 2006 Form 10-K” means EQR’s annual report on Form 10-K for 2006,
as filed with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
          “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not

11



--------------------------------------------------------------------------------



 



incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Code.
          “Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.
          “Euro-Dollar Business Day” means any Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
          “Euro-Dollar Lending Office” means, as to each Bank, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.
          “Euro-Dollar Loan” means a Loan made or to be made by a Bank as a
Euro-Dollar Loan in accordance with the applicable Notice of Borrowing or Notice
of Interest Rate Election.
          “Euro-Dollar Rate” means, for any applicable Interest Period for any
Euro-Dollar Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent such Interest Period. If such rate is not available at such time
for any reason, the “Euro-Dollar Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Euro-Dollar Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
          “Euro-Dollar Reserve Percentage” means, with respect to any applicable
Interest Period, for any day that percentage (expressed as a decimal) which is
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including basic, supplemental, emergency, special and marginal
reserves) generally applicable to financial institutions regulated by the
Federal Reserve Board comparable in size and type to the Person serving as the
Administrative Agent under Regulation D of the Federal

12



--------------------------------------------------------------------------------



 



Reserve Board, in respect of “Eurocurrency liabilities”, or under any similar or
successor regulation with respect to Eurocurrency liabilities or Eurocurrency
funding (or in respect of any other category of liabilities which include
deposits by reference to which the interest rate on Euro-Dollar Loans is
determined), whether or not the Person serving as the Administrative Agent has
any Euro-Currency liabilities or such requirement otherwise in fact applies to
the Person serving as the Administrative Agent. The Euro-Dollar Rate shall be
adjusted automatically as of the effective date of each change in the
Euro-Dollar Reserve Percentage.
          “Event of Default” has the meaning set forth in Section 6.1.
          “Existing Credit Agreement” has the meaning set forth in the
definition of “Non-Stabilized Property Value” in this Section 1.1.
          “Extension Date” has the meaning set forth in Section 2.9(b).
          “Extension Fee” shall mean a fee in an amount equal to five basis
points (0.05%) due and payable on the aggregate amount of the continuing
Commitments on the first Extension Date, and an amount equal to seven and
one-half basis points (0.075%) due and payable on the aggregate amount of the
continuing Commitments on the second Extension Date, pursuant to the terms of
Section 2.9(b).
          “Extension Notice” has the meaning set forth in Section 2.9(b).
          “Extension Option” has the meaning set forth in Section 2.9(b).
          “Facility Amount” has the meaning set forth in Section 2.1(a).
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System as constituted from time to time.

13



--------------------------------------------------------------------------------



 



          “Financing Partnership” means any Subsidiary which is wholly-owned,
directly or indirectly, by Borrower or by Borrower and EQR.
          “FIN46(R)” has the meaning set forth in the definition of “GAAP”.
          “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
          “Fiscal Year” means the fiscal year of Borrower and EQR which shall be
the twelve (12) month period ending on the last day of December in each year.
          “Fixed Charges” for any twelve (12) month period means (without
duplication) the sum of (i) Debt Service for such period, (ii) the product of
the average number of apartment units owned (directly or beneficially) by
Borrower, EQR, or any wholly-owned Subsidiary of either or both during such
period and the Capital Reserve for such period, (iii) Borrower’s Share of the
aggregate sum of the product of the average number of apartment units owned
(directly or beneficially) by each Consolidated Subsidiary (other than
wholly-owned Subsidiaries of Borrower and/or EQR) and Investment Affiliate
during such period and the Capital Reserve for such period, (iv) dividends on
preferred units payable by Borrower during such period, and (v) distributions
made by the Borrower during such period to EQR for the purpose of paying
dividends on preferred shares in EQR.
          “Fixed Rate Borrowing” has the meaning set forth in Section 1.3.
          “Fixed Rate Indebtedness” means all Indebtedness which accrues
interest at a fixed rate.
          “Floating Rate Indebtedness” means all Indebtedness which is not Fixed
Rate Indebtedness and which is not a Contingent Obligation or an Unused
Commitment.
          “FMV Cap Rate” means 6.75%.
          “Former Revolving Credit Agreement” means the Revolving Credit
Agreement, dated as of April 1, 2005, among the Borrower, EQR, Bank of America
N.A., as administrative agent, JPMorgan Chase Bank, N.A., as syndication agent,
and the financial institutions party thereto.
          “GAAP” means generally accepted accounting principles recognized as
such in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the

14



--------------------------------------------------------------------------------



 



circumstances as of the date of determination; provided, however, that with
respect to the financial covenants, including the related definitions, (i) GAAP
shall be deemed modified to eliminate the effect of FASB Interpretations
No. 46(R), Consolidation of Variable Interest Entities, an Interpretation of
Accounting Research Bulletin (ARB) No. 51 (“FIN 46(R)”) and to eliminate the
effect of FASB Staff Position APB 14-a, Accounting for Convertible Debt
Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash
Settlement) (“FAS APB 14-a”), issued by the Financial Accounting Standards
Board, on the operation of such covenants, and (ii) only Borrower’s Share of any
income, expense, assets and liabilities of any Consolidated Subsidiary or
Investment Affiliate shall be taken into account.
          “Gross Asset Value” means, (i) the Stabilized Property Value, plus
(ii) the Non-Stabilized Property Value, plus (iii) the value of any Cash or Cash
Equivalents (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower or EQR) owned by Borrower, EQR or any
wholly-owned Subsidiary of either, plus (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Consolidated Subsidiaries, plus (v) Borrower’s Share of the value of any Cash or
Cash Equivalents (including Cash or Cash Equivalents held in restricted
Section 1031 accounts under the control of a non-wholly owned Consolidated
Subsidiary or by an Investment Affiliate) owned by any such Consolidated
Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of the
undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate.
          “Group of Loans” means, at any time, a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time, or (ii) all Euro-Dollar
Loans having the same Interest Period at such time; provided that, if a Loan of
any particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or 8.5, such Loan shall be included in the same Group or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made.
          “Indebtedness”, as applied to any Person (and without duplication),
means (a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by Securities or other similar instruments, (c) all
reimbursement obligations, contingent or otherwise, of such Person with respect
to letters of credit actually issued for such Person’s account or upon such
Person’s application, (d) all obligations of such Person to pay the deferred and
unpaid purchase price of Property except (i) any such deferred and unpaid
purchase price that constitutes an accrued expense or trade payable, and
(ii) any deferred and unpaid purchase price under a contract which, in
accordance with GAAP would not

15



--------------------------------------------------------------------------------



 



be included as a liability on the liability side of the balance sheet of such
Person, (e) all obligations in respect of Capital Leases (including ground
leases) of such Person, (f) all indebtedness, obligations or other liabilities
of such Person or others secured by a Lien on any asset of such Person, whether
or not such indebtedness, obligations or liabilities are assumed by, or are a
personal liability of such Person, in the case of items of Indebtedness incurred
under clauses (a), (b), (c) and (d) to the extent that any such items (other
than letters of credit), in accordance with GAAP, would be included as
liabilities on the liability side of the balance sheet of such Person,
exclusive, however, of all accounts payable, accrued interest and expenses,
prepaid rents, security deposits, tax liabilities and dividends and
distributions declared but not yet paid. Indebtedness also includes, to the
extent not otherwise included, any obligation of Borrower or EQR, as well as
Borrower’s Share of any obligation of any Consolidated Subsidiary or Investment
Affiliate, to be liable for, or to pay as obligor, guarantor or otherwise (other
than for purposes of collection in the ordinary course of business),
Indebtedness of another Person (other than Borrower, EQR, a Consolidated
Subsidiary or an Investment Affiliate). Indebtedness shall not include any
Intracompany Indebtedness. “Intracompany Indebtedness” means indebtedness whose
obligor is Borrower, EQR, any Consolidated Subsidiary or any Investment
Affiliate and whose obligee is Borrower, EQR or any wholly-owned Consolidated
Subsidiary.
          “Indemnitee” has the meaning set forth in Section 9.3(b).
          “Interest Expense” means, for any period and without duplication,
total interest expense, whether paid, accrued or capitalized (excluding the
interest component of Capital Leases, as well as interest expense covered by an
interest reserve established under a loan facility, as well as any interest
expense under any construction loan or construction activity that under GAAP is
required to be capitalized) of Borrower or EQR (excluding nonrecurring
prepayment premiums or penalties and any such interest expense accrued or
capitalized on Indebtedness of any Consolidated Subsidiary or Investment
Affiliate), including without limitation all commissions, discounts and other
fees and charges owed with respect to drawn letters of credit, amortized costs
of Interest Rate Contracts incurred on or after the Closing Date and the
“Facility Fees” paid pursuant to the Existing Credit Agreement, plus Borrower’s
Share of accrued or paid interest with respect to any Indebtedness of
Consolidated Subsidiaries or Investment Affiliates for which there is no
recourse to EQR or Borrower, plus, without duplication, EQR’s and Borrower’s
actual or potential liability for accrued, paid or capitalized interest
(excluding nonrecurring prepayment premiums or penalties and the interest
component of Capital Leases, as well as excluding interest expense covered by an
interest reserve established under a loan facility, as well as any interest
expense under any construction loan or construction activity that under GAAP is
required to be capitalized) with respect to Indebtedness of Consolidated
Subsidiaries or Investment Affiliates that is recourse to EQR or Borrower,
calculated for all Fixed Rate Indebtedness at the actual interest rate in

16



--------------------------------------------------------------------------------



 



effect with respect to all Indebtedness outstanding as of the last day of such
period and, in the case of all Floating Rate Indebtedness, the actual rate of
interest in effect with respect to such Floating Rate Indebtedness outstanding
for the period during which no Interest Rate Contract is in effect, and, during
the period that an Interest Rate Contract is in effect with respect to such
Floating Rate Indebtedness, the strike rate payable under such Interest Rate
Contract if lower than the actual rate of interest.
          “Interest Period” means with respect to each Euro-Dollar Borrowing,
the period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 1, 2, 3 or 6 months thereafter (or such shorter period, but
in no event less than 7 days, as Borrower may request, subject to the approval
of the Administrative Agent), as the Borrower may elect in the applicable Notice
of Borrowing or Notice of Interest Rate Election; provided that:
     (a) any such Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;
     (b) any such Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and
     (c) any such Interest Period which would otherwise end after the Maturity
Date shall end on the Maturity Date.
          “Interest Rate Contracts” means, collectively, interest rate swap,
collar, cap or similar agreements providing interest rate protection.
          “Investment Affiliate” means any Person in whom EQR or Borrower holds
an equity interest, directly or indirectly, other than Consolidated
Subsidiaries, excluding the effects of consolidation required by FIN46(R),
Military Housing Affiliates and Securities and other passive interests.
          “Investment Grade Rating” means a rating for a Person’s senior
long-term unsecured debt, or if no such rating has been issued, a “shadow”
rating, of BBB- or better from S&P or Fitch, or a rating or “shadow” rating of
Baa3 or better from Moody’s. Any such “shadow” rating shall be evidenced by a
letter from the applicable Rating Agency or

17



--------------------------------------------------------------------------------



 



by such other evidence as may be reasonably acceptable to the Administrative
Agent (as to any such other evidence, the Administrative Agent shall present the
same to, and discuss the same with, the Banks).
          “Investment Mortgages” means mortgages securing indebtedness directly
or indirectly owed to Borrower, EQR or Subsidiaries of either or both, including
certificates of interest in real estate mortgage investment conduits.
          “Joint Lead Arrangers” means Banc of America Securities LLC and J.P.
Morgan Securities Inc.
          “Joint Venture Parent” means Borrower , EQR or one or more Financing
Partnerships of Borrower which directly owns any interest in a Joint Venture
Subsidiary.
          “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which (i) a Joint Venture Parent owns at least 20% of the
economic interests and (ii) the sale or financing of any Property owned by such
Joint Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent if such Joint Venture Parent has the ability to exercise a
buy-sell right in the event of a disagreement regarding the sale or financing of
such Property. In addition, the relationship of a Joint Venture Parent as a
tenant in common in any asset with other tenants in common in the same asset
shall be treated as if such relationship were a general partnership for purposes
of this definition. For purposes of the definition of Unencumbered Asset Value,
a Joint Venture Subsidiary shall be deemed to include any entity (other than a
Financing Partnership) in which a Qualified Joint Venture Partner owns the
balance of the interests.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest in respect of such asset. For the purposes of this Agreement,
the Borrower, EQR or any Subsidiary of either or both shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
          “Loan” means a Base Rate Loan or a Euro-Dollar Loan and “Loans” means
Base Rate Loans or Euro-Dollar Loans or any combination of the foregoing.

18



--------------------------------------------------------------------------------



 



          “Loan Documents” means this Agreement, the Notes, the EQR Guaranty and
any Down REIT Guaranty.
          “Margin Stock” shall have the meaning provided such term in
Regulation U.
          “Material Adverse Effect” means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or could reasonably be
expected to, materially and adversely, (i) impair the ability of the Borrower
and/or EQR and their Consolidated Subsidiaries, taken as a whole, to perform
their respective obligations under the Loan Documents or (ii) impair the ability
of Administrative Agent or the Banks to enforce the Loan Documents.
          “Material Plan” means at any time a Plan or Plans having aggregate
Unfunded Liabilities in excess of $5,000,000.
          “Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.
          “Maturity Date” shall mean the date when all of the Obligations
hereunder shall be due and payable which shall be October 5, 2010, unless
accelerated pursuant to the terms hereof or extended pursuant to Section 2.9(b).
          “Military Housing” shall mean projects, the primary purpose of which
is the acquisition, development, construction, maintenance and operation of
military family housing and military unaccompanied housing on or near military
installations of the United States of America in collaboration with the United
States of America.
          “Military Housing Affiliates” shall mean any Consolidated Subsidiary
or Investment Affiliate of the Borrower or EQR which only has an investment in
Military Housing.
          “Moody’s” means Moody’s Investors Service, Inc. or any successor
thereto.
          “Multiemployer Plan” means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contributions, including for
these purposes any Person which ceased to be a member of the ERISA Group during
such five year period.

19



--------------------------------------------------------------------------------



 



          “Multifamily Residential Property Mortgages” means Investment
Mortgages issued by any Person engaged primarily in the business of developing,
owning, and managing multifamily residential property.
          “Multifamily Residential Property Partnership Interests” means
partnership or joint venture interests, or common or preferred stock, or
membership, trust or other equity interests issued by any Person engaged
primarily in the business of developing, owning, and managing multifamily
residential property, but excluding Securities.
          “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include (a) any
covenant, condition or restriction contained in any ground lease from a
Governmental Authority, or (b) any financial covenant (such as a limitation on
secured indebtedness) given for the benefit of any Person that may be violated
by the granting of any Lien on any Property to secure any or all of the
Obligations.
          “Net Income” means, for any period, the net earnings (or loss) after
Taxes of the Borrower, on a consolidated basis, for such period calculated in
conformity with GAAP.
          “Net Present Value” shall mean, as to a specified or ascertainable
dollar amount, the present value, as of the date of calculation of any such
amount, using a discount rate equal to the Base Rate in effect as of the date of
such calculation.
          “Non-Multifamily Residential Property” means Property which is not
(i) used for lease, operation or use as a multifamily residential property,
(ii) Unimproved Assets or Raw Land, (iii) Securities, (iv) Multifamily
Residential Property Mortgages, or (v) Multifamily Residential Property
Partnership Interests.
          “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to (i) specific assets related to a particular
Property or group of Properties encumbered by a Lien securing such Indebtedness
or (ii) any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to Borrower or EQR
as a general partner of such partnership); provided, however, that personal
recourse of Borrower or EQR for any such Indebtedness for Customary Non-Recourse
Carve-Outs in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.

20



--------------------------------------------------------------------------------



 



          “Non-Stabilized Property” means any Property owned or leased by
Borrower, EQR, a Consolidated Subsidiary or an Investment Affiliate that is not
a Stabilized Property.
          “Non-Stabilized Property Value” means, the sum of (i) the aggregate
Acquisition Property Value, (ii) the aggregate Construction Property Value,
(iii) the aggregate Redevelopment Property Value, (iv) the aggregate Condo
Property Value, (v) the aggregate value of any Acquisition Property that was
classified as a “Non-Stabilized Property” as of September 30, 2006 pursuant to
the Former Revolving Credit Agreement, valued for a period of six fiscal
quarters at the greater of (1) the Property EBITDA divided by FMV Cap Rate (or
Borrower’s Share thereof with respect to any such Non-Stabilized Property owned
by a Consolidated Subsidiary or an Investment Affiliate), and (2) undepreciated
book value (cost basis plus improvements) (or Borrower’s Share thereof with
respect to any such Non-Stabilized Property owned by a Consolidated Subsidiary
or an Investment Affiliate) and thereafter shall be valued as a Stabilized
Property, and (vi) with respect to Raw Land or any other Non-Stabilized Property
(other than the Non-Stabilized Properties described under clauses (i) through
(v)), the aggregate undepreciated book value (cost basis plus improvements),
determined in accordance with GAAP of such Non-Stabilized Property (or
Borrower’s Share thereof with respect to any Non-Stabilized Property owned by a
Consolidated Subsidiary or an Investment Affiliate). All such Acquisition
Properties described under clause (v) shall be valued as a Stabilized Property
following the sixth full fiscal quarter after the date of the Revolving Credit
Agreement, dated as of February 28, 2007, among the Borrower, the Administrative
Agent and the banks party thereto, as amended by Amendment to Revolving Credit
Agreement, dated as of March 30, 2007 (as the same may be amended, restated,
supplemented or replaced from time to time, the “Existing Credit Agreement”).
          “Notes” means promissory notes of the Borrower, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Loans, and “Note” means any one of such promissory notes issued hereunder.
          “Notice of Borrowing” means a notice substantially in the form of
Exhibit C attached hereto and made a part hereof.
          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.6.
          “Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Borrower, from time to time
owing to Administrative Agent or any Bank under or in connection with this
Agreement or any other Loan Document.

21



--------------------------------------------------------------------------------



 



          “Parent” means, with respect to any Bank, any Person controlling such
Bank.
          “Participant” has the meaning set forth in Section 9.6(b).
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Period Fraction” means, with respect to any period of time, a
fraction, the numerator of which is the actual number of days in such period,
and the denominator of which is three hundred and sixty (360).
          “Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.
          “Permitted Liens” means:
     a. Liens for Taxes, assessments or other governmental charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
     b. statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;
     c. deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;
     d. utility deposits and other deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     e. Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount);

22



--------------------------------------------------------------------------------



 



provided that (i) the Indebtedness secured by any such Lien does not exceed the
purchase price of such equipment, (ii) any such Lien encumbers only the asset so
purchased and the proceeds upon sale, disposition, loss or destruction thereof,
and (iii) such Lien, after giving effect to the Indebtedness secured thereby,
does not give rise to an Event of Default;
     f. easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to the owner’s title
insurance policies, except in connection with any Indebtedness, for any of the
Real Property Assets, so long as the foregoing do not interfere in any material
respect with the use or ordinary conduct of the business of the owner and do not
diminish in any material respect the value of the Property to which it is
attached or for which it is listed;
     g. Liens and judgments (i) which have been or will be bonded (and the Lien
thereby removed other than on any cash or securities serving as security for
such bond) or released of record within thirty (30) days after the date such
Lien or judgment is entered or filed against EQR, Borrower, or any Subsidiary,
or (ii) which are being contested in good faith by appropriate proceedings for
review and in respect of which there shall have been secured a subsisting stay
of execution pending such appeal or proceedings;
     h. Liens on Property of the Borrower, EQR or the Subsidiaries of either or
both (other than Qualifying Unencumbered Property) securing Indebtedness which
may be incurred or remain outstanding without resulting in an Event of Default
hereunder; and
     i. Liens in favor of the Borrower, EQR or a Consolidated Subsidiary against
any asset of Borrower, any Consolidated Subsidiary or any Investment Affiliate.
          “Person” means an individual, a corporation, a partnership, an
association, a trust, a limited liability company or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.
          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

23



--------------------------------------------------------------------------------



 



          “Pro Rata Share” means, with respect to any Bank, a fraction
(expressed as a percentage), the numerator of which shall be such Bank’s
Commitment and the denominator of which shall be the aggregate amount of all of
the Banks’ Commitments, in each case as adjusted from time to time in accordance
with the provisions of this Agreement.
          “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
or leased by such Person.
          “Public Debt” shall have the meaning set forth in Section 9.18(a)
hereof.
          “Qualified Institution” shall have the meaning set forth in Section
9.6(c) hereof.
          “Qualified Joint Venture Partner” means (a) pension funds, insurance
companies, banks, investment banks or similar institutional entities, each with
significant experience in making investments in commercial real estate, and
(b) commercial real estate companies of similar quality and experience.
          “Qualifying Unencumbered Property” means any Property (including Raw
Land and Property with Development Activity) from time to time which is owned
directly or indirectly in fee (or ground leasehold) by Borrower, EQR, a
Financing Partnership or a Joint Venture Subsidiary, which (i) is Raw Land,
Construction Property, Redevelopment Property, Condo Property or an operating
multifamily residential property, (ii) is not subject (nor are any equity
interests in such Property that are owned directly or indirectly by Borrower or
EQR subject) to a Lien which secures Indebtedness of any Person other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to
any Negative Pledge, and (iv) in the case of any Property that is owned by a
Subsidiary of the Borrower or EQR, is owned by a Subsidiary that does not have
any outstanding Unsecured Debt (other than those items of Indebtedness set forth
in clauses (d) or (e) of the definition of Indebtedness, or any Contingent
Obligation except for guarantees for borrowed money). In addition, in the case
of any Property that is owned by a Subsidiary of Borrower and/or EQR, if such
Subsidiary shall commence any proceeding under any bankruptcy, insolvency or
similar law, or any such involuntary case shall be commenced against it and
shall remain undismissed and unstayed for a period of 90 days, then,
simultaneously with the occurrence of such conditions, such Property shall no
longer constitute a Qualifying Unencumbered Property. Notwithstanding the
foregoing, for the purposes of this definition, a Property shall be deemed to be
wholly-owned by Borrower

24



--------------------------------------------------------------------------------



 



if such Property shall be owned by a Down REIT or a wholly-owned Subsidiary of
such Down REIT.
          “Rating Agencies” means, collectively, S&P, Moody’s and Fitch Ratings
Inc.
          “Raw Land” means Real Property Assets upon which no material
improvements have been commenced.
          “Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which the Borrower’s interest
therein is characterized as equity according to GAAP) owned directly or
indirectly by the Borrower, EQR and the Consolidated Subsidiaries of either or
both at such time.
          “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.
          “Redevelopment Property” means a property (other than a Condo
Property) owned by the Borrower or its Consolidated Subsidiaries or Investment
Affiliates where the existing building or other improvements or a portion
thereof are undergoing renovation and redevelopment that will either (a) disrupt
the occupancy of at least thirty percent (30%) of the square footage of such
property or (b) temporarily reduce the Consolidated EBITDA attributable to such
property by more than thirty percent (30%) as compared to the immediately
preceding comparable prior period.
          “Redevelopment Property Value” means the greater of (a) the EBITDA
generated by a Redevelopment Property for the quarter immediately prior to the
commencement of the redevelopment divided by the FMV Cap Rate (or Borrower’s
Share thereof with respect to any Redevelopment Property owned by a Consolidated
Subsidiary or an Investment Affiliate), and (b) the undepreciated book value
(cost basis plus improvements) of such Redevelopment Property (or Borrower’s
Share thereof with respect to any Redevelopment Property owned by a Consolidated
Subsidiary or an Investment Affiliate). A Redevelopment Property shall be valued
as a Stabilized Property following the sixth full fiscal quarter after the
fiscal quarter in which substantial completion of the redevelopment occurred.
          “Regulation U” means Regulation U of the Federal Reserve Board, as in
effect from time to time.
          “Required Banks” means at any time Banks having at least 51% of the
aggregate amount of the Commitments or, if the Commitments shall have been

25



--------------------------------------------------------------------------------



 



terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
          “Secured Debt” means Indebtedness of EQR and Borrower (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of any Indebtedness of any Consolidated Subsidiary or
Investment Affiliate, (i) the payment of which is secured by a Lien on any
Property owned or leased by EQR, Borrower, or any Consolidated Subsidiary or
Investment Affiliate of either or both, or (ii) which is unsecured Indebtedness
of any Consolidated Subsidiary or Investment Affiliate of Borrower or EQR, which
Consolidated Subsidiary or Investment Affiliate is not a guarantor of the
Obligations and which Indebtedness is not recourse to the Borrower or EQR (other
than for Customary Non-Recourse Carve-Outs), or (iii) which is Unsecured Tax
Exempt Indebtedness.
          “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.
          “Solvent” means, with respect to any Person, that the fair saleable
value of such Person’s assets exceeds the Indebtedness of such Person.
          “Stabilized Property” means all Properties except (i) any Acquisition
Property, Construction Property or Redevelopment Property until such Property
has become a Stabilized Property in accordance with the definitions of
Acquisition Property Value, Construction Property Value and Redevelopment
Property Value, (ii) any Property described in clause (v) of the definition of
Non-Stabilized Property Value until such Property has become a Stabilized
Property in accordance with such definition, and (iii) any Condo Property.
          “Stabilized Property Value” means the EBITDA generated by a Stabilized
Property divided by the FMV Cap Rate (or Borrower’s Share thereof with respect
to any Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate). Any Stabilized Property which generates negative EBITDA will have a
Stabilized Property Value of zero.

26



--------------------------------------------------------------------------------



 



          “Subsidiary” means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower and/or EQR.
          “Syndication Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as Syndication Agent hereunder, and its permitted successors in such
capacity in accordance with the terms of this Agreement.
          “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
          “Term” has the meaning set forth in Section 2.9.
          “Termination Event” shall mean (i) a “reportable event”, as such term
is described in Section 4043 of ERISA (other than a “reportable event” not
subject to the provision for 30-day notice to the PBGC), or an event described
in Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA
Group from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA.
          “Unencumbered Asset Value” means the sum of (i) Stabilized Property
Value of all Qualifying Unencumbered Properties which are Stabilized Properties,
(ii) Non-Stabilized Property Value of all Qualifying Unencumbered Properties
which are Non-Stabilized Properties, (iii) the value of any Cash or Cash
Equivalent (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower) owned by Borrower, EQR or any
wholly-owned Subsidiary of either, and (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Subsidiaries not subject to any Lien, plus (v) Borrower’s Share of the value of
any Cash or Cash Equivalents (including Cash or Cash Equivalents held in
restricted Section 1031 accounts under the control of a non-wholly owned
Consolidated Subsidiary or by an Investment Affiliate) owned by any such
Consolidated Subsidiary or

27



--------------------------------------------------------------------------------



 



Investment Affiliate, plus (vi) Borrower’s Share of the undepreciated book
value, determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by any non-wholly owned Consolidated Subsidiary or
Investment Affiliate, provided, however, that the aggregate value of those items
set forth in clauses (iv) and (vi) shall not exceed thirty percent (30%) of
Unencumbered Asset Value.
          “Unimproved Assets” means Real Property Assets, other than Raw Land,
upon which no material improvements have been completed which completion is
evidenced by a certificate of occupancy or its equivalent and is less than 90%
leased in the aggregate (based upon number of units).
          “United States” means the United States of America, including the
fifty states and the District of Columbia.
          “Unsecured Debt” means Indebtedness of EQR, on a consolidated basis,
which is not Secured Debt.
          “Unused Commitments” shall mean an amount equal to all unadvanced
funds (other than unadvanced funds in connection with any construction loan)
which any third party is obligated to advance to Borrower or another Person or
otherwise pursuant to any loan document, written instrument or otherwise.
          I.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants and, with respect to financial covenants including the
related definitions, except for eliminating the effects of FIN 46(R) and FAS APB
14-a) with the most recent audited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries delivered to the Administrative
Agent; provided that for purposes of references to the financial results and
information of “EQR, on a consolidated basis,” EQR shall be deemed to own one
hundred percent (100%) of the partnership interests in Borrower; and provided
further that, if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article V to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Banks wish to amend Article V for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner reasonably satisfactory to the Borrower and the Required
Banks.

28



--------------------------------------------------------------------------------



 



          I.3 Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article II
on the same date, all of which Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Borrowing (e.g., a “Fixed
Rate Borrowing” is a Euro-Dollar Borrowing, and a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro-Dollar Loans).
ARTICLE II
THE CREDITS
          II.1 Commitments to Lend.
          (a) Loans. Each Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make Loans to the Borrower pursuant to this Article
from time to time during the term hereof in amounts such that the aggregate
principal amount of such Loans shall not exceed its Commitment. The Commitments
shall be fully funded, in a single Borrowing, no later than five (5) Business
Days after the Closing Date, except that in connection with any increase in the
Facility Amount pursuant to Section 2.1(b), such increased amount shall be fully
funded at the closing of such increase. In no event shall the aggregate Loans
outstanding at any time exceed $500,000,000, as the same may be increased
pursuant to Section 2.1(b) hereof (the “Facility Amount”). Any amounts repaid
may not be reborrowed.
          (b) Optional Increase in Commitments. At any time prior to the
Maturity Date, provided no Event of Default shall have occurred and then be
continuing, the Borrower may, if it so elects, increase the aggregate amount of
the Commitments (subject to proviso (ii) in the next sentence), either by
designating an Approved Bank not theretofore a Bank to become a Bank (such
designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld) and/or by
agreeing with an existing Bank or Banks that such Bank’s Commitment (or such
Banks’ Commitments) shall be increased. Upon execution and delivery by the
Borrower and any such Bank or other financial institution of an instrument in
form reasonably satisfactory to the Administrative Agent, together with delivery
of new Notes by the Borrower, such existing Bank shall have a Commitment as
therein set forth or such Approved Bank shall become a Bank with a Commitment as
therein set forth and all the rights and obligations of a Bank with such a
Commitment hereunder; provided that:

29



--------------------------------------------------------------------------------



 



          (i) the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and
          (ii) the amount of such increase does not cause the aggregate
Commitments to exceed $750,000,000.
Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.1(b), within five Business Days (in the case of any Base Rate Loans
then outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Loans shall be
reallocated among the Banks such that the outstanding principal amount of Loans
owed to each Bank shall be equal to such Bank’s Pro Rata Share (as
recalculated). All payments, repayments and other disbursements of funds by the
Administrative Agent to Banks shall thereupon and, at all times thereafter, be
made in accordance with each Bank’s recalculated Pro Rata Share.
          II.2 Notice of Borrowing. The Borrower shall give Administrative Agent
notice not later than 10:00 a.m. (Dallas time) (x) one Business Day before the
Closing Date or the closing of any increase in the Facility Amount pursuant to
Section 2.1(b), in the case of a Base Rate Borrowing, or (y) three Euro-Dollar
Business Days before the Closing Date or the closing of any increase in the
Facility Amount pursuant to Section 2.1(b), in the case of a Euro-Dollar
Borrowing, specifying:
          (i) the date of such Borrowing, which shall be a Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
          (ii) the aggregate amount of such Borrowing,
          (iii) whether the Loans comprising such Borrowing are to be Base Rate
Loans or Euro-Dollar Loans, and
          (iv) in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
          II.3 Intentionally Omitted.
          II.4 Notice to Banks; Funding of Loans.
          (a) Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2, the Administrative Agent shall, on the date such Notice of

30



--------------------------------------------------------------------------------



 



Borrowing is received by the Administrative Agent, promptly notify each Bank of
the contents thereof and of such Bank’s share of such Borrowing, of the interest
rate determined pursuant thereto and the Interest Period(s) (if different from
those requested by the Borrower) and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.13.
          (b) Not later than 1:00 p.m. (Dallas time) on the date of each
Borrowing as indicated in the Notice of Borrowing, each Bank shall (except as
provided in subsection (c) of this Section) make available its share of such
Borrowing in Federal funds immediately available in Dallas, to the
Administrative Agent at its address referred to in Section 9.1.
          (c) Intentionally Omitted.
          (d) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.4 and the Administrative Agent may, in reliance
upon such assumption, but shall not be obligated to, make available to the
Borrower on such date a corresponding amount on behalf of such Bank. If and to
the extent that such Bank shall not have so made such share available to the
Administrative Agent, such Bank and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand, and in the case of the Borrower one
(1) Business Day after demand, such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable thereto pursuant to Section 2.7 and (ii) in the case of such Bank,
the Federal Funds Rate. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank’s
Loan included in such Borrowing as of the date of such Borrowing for purposes of
this Agreement.
          (e) Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower in Federal funds immediately available
in accordance with, and on the date set forth in, the applicable Notice of
Borrowing.
          II.5 Notes.
          (a) The Loans of each Bank shall be evidenced by a single Note made by
the Borrower payable to the order of such Bank for the account of its Applicable
Lending Office.

31



--------------------------------------------------------------------------------



 



          (b) Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type be evidenced by a separate
Note in an amount equal to the aggregate unpaid principal amount of such Loans.
Any additional costs incurred by the Administrative Agent, the Borrower or the
Banks in connection with preparing such a Note shall be at the sole cost and
expense of the Bank requesting such Note. In the event any Loans evidenced by
such a Note are paid in full prior to the Maturity Date, any such Bank shall
return such Note to Borrower. Each such Note shall be in substantially the form
of Exhibit A hereto with appropriate modifications to reflect the fact that it
evidences solely Loans of the relevant type. Upon the execution and delivery of
any such Note, any existing Note payable to such Bank shall be replaced or
modified accordingly. Each reference in this Agreement to the “Note” of such
Bank shall be deemed to refer to and include any or all of such Notes, as the
context may require.
          (c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.
          (d) The Loans shall mature, and the principal amount thereof shall be
due and payable, on the Maturity Date.
          (e) Intentionally Omitted.
          (f) There shall be no more than ten (10) Euro-Dollar Groups of Loans
outstanding at any one time.
          II.6 Method of Electing Interest Rates.
          (a) The Loans included in each Borrowing shall bear interest initially
at the type of rate specified by the Borrower in the applicable Notice of
Borrowing. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article VIII), as follows:

32



--------------------------------------------------------------------------------



 



          (i) if such Loans are Base Rate Loans, the Borrower may elect to
convert all or any portion of such Loans to Euro-Dollar Loans as of any
Euro-Dollar Business Day;
          (ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to
convert all or any portion of such Loans to Base Rate Loans and/or elect to
continue all or any portion of such Loans as Euro-Dollar Loans for an additional
Interest Period or additional Interest Periods, effective on the last day of the
then current Interest Period applicable to such Loans, or on such other date
designated by Borrower in the Notice of Interest Rate Election provided Borrower
shall pay any losses pursuant to Section 2.13.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective. A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group of Loans, (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each in an amount equal to $500,000 or any larger multiple of
$100,000, (iii) there shall be no more than ten (10) Euro-Dollar Groups of Loans
outstanding at any one time, (iv) no Loan may be continued as, or converted
into, a Euro-Dollar Loan when any Event of Default has occurred and is
continuing, and (v) no Interest Period shall extend beyond the Maturity Date.
          (b) Each Notice of Interest Rate Election shall specify:
          (i) the Group of Loans (or portion thereof) to which such notice
applies;
          (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
          (iii) if the Loans comprising such Group of Loans are to be converted,
the new type of Loans and, if such new Loans are Euro-Dollar Loans, the duration
of the initial Interest Period applicable thereto; and
          (iv) if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

33



--------------------------------------------------------------------------------



 



          (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each Bank the same day as it receives such Notice of Interest Rate Election of
the contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by the Borrower) and such
notice shall not thereafter be revocable by the Borrower. If the Borrower fails
to deliver a timely Notice of Interest Rate Election to the Administrative Agent
for any Group of Loans which are Euro-Dollar Loans, such Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto.
          II.7 Interest Rates.
          (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.6
or at the Maturity Date, at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans for such day. Such interest shall be
payable on the first Business Day of each month.
          (b) Subject to Section 8.1, each Euro-Dollar Loan shall bear interest
on the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for Euro-Dollar Loans for such day plus the Euro-Dollar Rate
applicable to such Interest Period. Such interest shall be payable on the first
Business Day of each month, as well as on the date of any prepayment of any such
Euro-Dollar Loan.
          (c) Intentionally Omitted.
          (d) In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and two percent (2%) (the “Default Rate”).
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.

34



--------------------------------------------------------------------------------



 



          II.8 Fees. All fees set forth in this Agreement shall be deemed to
have been earned on the date payment is due in accordance with the provisions
hereof and shall be non-refundable. The obligation of the Borrower to pay such
fees in accordance with the provisions hereof shall be binding upon the Borrower
and shall inure to the benefit of the Administrative Agent and the Banks
regardless of whether any Loans are actually made.
          II.9 Maturity Date.
          (a) The term (the “Term”) of the Commitments (and each Bank’s
obligations to make Loans) shall terminate and expire on the Maturity Date. Upon
the date of the termination of the Term, any Loans then outstanding (together
with accrued interest thereon and all other Obligations) shall be due and
payable on such date.
          (b) Borrower shall have two options (each, an “Extension Option”) to
extend the Maturity Date, for an additional twelve (12) month period, upon the
following terms and conditions: (i) delivery by Borrower of written notice
thereof to the Administrative Agent (the “Extension Notice”) on or before the
date which is thirty (30) days prior to the current Maturity Date but in no
event more than one hundred eighty (180) days prior to the current Maturity Date
(which Extension Notice the Administrative Agent shall promptly deliver to the
Banks); (ii) no Event of Default shall have occurred and be continuing both on
the date Borrower delivers the Extension Notice to the Administrative Agent and
on the first day of the extension period (the “Extension Date”); (iii) each of
the representations and warranties contained in this Agreement and the other
Loan Documents (other than representations and warranties which expressly speak
of a different date and other than the representation and warranty set forth in
Section 4.4(c)(i)) shall be true and correct in all material respects on and as
of the Extension Date; and (iv) Borrower shall pay to the Administrative Agent,
for the account of the Banks, ratably in proportion to their respective
Commitments, on the Extension Date, the Extension Fee. Borrower’s delivery of
the Extension Notice shall be irrevocable.
          II.10 Intentionally Omitted.
          II.11 Optional Prepayments.
          (a) The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent (which shall promptly notify each of the Banks), prepay
any Group of Loans which are Base Rate Loans, in whole at any time, or from time
to time in part in amounts aggregating One Million Dollars ($1,000,000) or any
larger multiple of One Hundred Thousand Dollars ($100,000), by paying the
principal amount to be prepaid. Each such optional prepayment shall be applied
to prepay ratably the Loans of the several Banks included in such Group of Loans
or Borrowing.

35



--------------------------------------------------------------------------------



 



          (b) The Borrower may, upon at least one (1) Euro-Dollar Business Day’s
notice to the Administrative Agent (which shall promptly notify each of the
Banks), prepay any Euro-Dollar Loan as of the last day of the Interest Period
applicable thereto. Except as provided in Article VIII and except with respect
to any Euro-Dollar Loan which has been converted to a Base Rate Loan pursuant to
Section 8.2, 8.3 or 8.4 hereof, the Borrower may not prepay all or any portion
of the principal amount of any Euro-Dollar Loan prior to the end of the Interest
Period applicable thereto unless the Borrower shall also pay any applicable
expenses pursuant to Section 2.13. Any such prepayment shall be upon at least
three (3) Euro-Dollar Business Days’ notice to the Administrative Agent. Each
such optional prepayment shall be in the amounts set forth in Section 2.11(a)
above and shall be applied to prepay ratably the Loans of the Banks included in
any Group of Loans which are Euro-Dollar Loans, except that any Euro-Dollar Loan
which has been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4
hereof may be prepaid without ratable payment of the other Loans in such Group
of Loans which have not been so converted.
          (c) Any amounts so prepaid pursuant to Section 2.11 (a) or (b) may not
be reborrowed.
          II.12 General Provisions as to Payments.
          (a) The Borrower shall make each payment of interest on the Loans and
of fees hereunder, not later than 12:00 Noon (Dallas time) on the date when due,
in Federal or other funds immediately available in Dallas, to the Administrative
Agent at its address referred to in Section 9.1. The Administrative Agent will
promptly (and if received prior to 12:00 noon, on the same Business Day, if
received after 12:00 noon on the immediately following Business Day) distribute
to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. If and to the extent that the
Administrative Agent shall receive any such payment for the account of the Banks
on or before 12:00 Noon (Dallas time) on any Business Day, and Administrative
Agent shall not have distributed to any Bank its applicable share of such
payment on such Business Day, Administrative Agent shall distribute such amount
to such Bank together with interest thereon, for each day from the date such
amount should have been distributed to such Bank until the date Administrative
Agent distributes such amount to such Bank, at the Federal Funds Rate. Whenever
any payment of principal of, or interest on the Base Rate Loans or of fees shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day. Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the

36



--------------------------------------------------------------------------------



 



date for payment thereof shall be the next preceding Euro-Dollar Business Day.
If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.
          (b) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.
          II.13 Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan (pursuant to Article II, VI or VIII or
otherwise) on any day other than the last day of the Interest Period applicable
thereto, or if the Borrower fails to borrow, continue or convert to any
Euro-Dollar Loans after notice has been given to any Bank in accordance with
Section 2.4(a) or 2.6, or if Borrower shall deliver a Notice of Interest Rate
Election specifying that a Euro-Dollar Loan shall be converted on a date other
than the first (lst) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, continue or convert, provided that such
Bank shall have delivered to Administrative Agent and Administrative Agent shall
have delivered to the Borrower a certification as to the amount of such loss or
expense, which certification shall set forth in reasonable detail the basis for
and calculation of such loss or expense and shall be conclusive in the absence
of demonstrable error.
          II.14 Computation of Interest and Fees. All interest based on the
Euro-Dollar Rate and all fees shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day). All interest based on the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day).

37



--------------------------------------------------------------------------------



 



          II.15 Use of Proceeds. The Borrower shall use the proceeds of the
Loans for general corporate purposes, including, without limitation, the
acquisition of real property to be used in the Borrower’s existing business and
for general working capital needs of the Borrower.
ARTICLE III
CONDITIONS
          III.1 Closing. The closing hereunder shall occur on the date when each
of the following conditions is satisfied (or waived by the Administrative Agent
and the Banks), each document to be dated the Closing Date unless otherwise
indicated:
          (a) the Borrower shall have executed and delivered to the
Administrative Agent a Note for the account of each Bank dated on or before the
Closing Date complying with the provisions of Section 2.5;
          (b) the Borrower, EQR, the Administrative Agent and each of the Banks
shall have executed and delivered to the Borrower and the Administrative Agent a
duly executed original of this Agreement;
          (c) EQR shall have executed and delivered to the Administrative Agent
a duly executed original of the EQR Guaranty and each Down REIT Guarantor shall
have executed and delivered to the Administrative Agent a duly executed original
of a Down REIT Guaranty;
          (d) the Administrative Agent shall have received an opinion of DLA
Piper US LLP, counsel for the Borrower, acceptable to the Administrative Agent,
the Banks and their counsel;
          (e) intentionally omitted;
          (f) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and EQR as of the Closing Date, if any, the authority for and the
validity of this Agreement and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent. Such documentation shall include, without limitation, the agreement of
limited partnership of the Borrower, as well as the certificate of limited
partnership of the Borrower, both as amended, modified or supplemented to the
Closing Date, certified to be true, correct and complete by a senior officer of
the Borrower as of a date not more than ten (10) days prior to the Closing Date,
together with a certificate of existence as to the Borrower from the Secretary
of State (or

38



--------------------------------------------------------------------------------



 



the equivalent thereof) of Illinois, to be dated not more than thirty (30) days
prior to the Closing Date, as well as the declaration of trust of EQR, as
amended, modified or supplemented to the Closing Date, certified to be true,
correct and complete by a senior officer of EQR as of a date not more than ten
(10) days prior to the Closing Date, together with a good standing certificate
as to EQR from the Secretary of State (or the equivalent thereof) of Maryland,
to be dated not more than thirty (30) days prior to the Closing Date;
          (g) the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its sole discretion;
          (h) the Borrower, EQR and each Down REIT Guarantor shall have taken
all actions required to authorize the execution and delivery of this Agreement
and the other Loan Documents to be executed by Borrower, EQR and each Down REIT
Guarantor, as the case may be, and the performance thereof by the Borrower, EQR
and each Down REIT Guarantor;
          (i) the Administrative Agent shall be satisfied that neither the
Borrower, EQR nor any Consolidated Subsidiary is subject to any present or
contingent environmental liability which could have a Material Adverse Effect;
          (j) the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.8 hereof on
or before the Closing Date, and the fees and expenses accrued through the
Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP shall have been paid
directly to such firm, if required by such firm and if such firm has delivered
an invoice in reasonable detail of such fees and expenses in sufficient time for
the Borrower to approve and process the same;
          (k) the Administrative Agent shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by the Borrower, EQR and the applicable
Consolidated Subsidiaries, and the validity and enforceability, of the Loan
Documents, or in connection with any of the transactions contemplated thereby,
and such consents, licenses and approvals shall be in full force and effect;
          (l) the Administrative Agent shall have received (or Borrower shall
have made publicly available) the audited financial statements of the Borrower
and its Consolidated Subsidiaries and of EQR for the fiscal year ended
December 31, 2006; and

39



--------------------------------------------------------------------------------



 



          (m) no Event of Default shall have occurred.
          III.2 Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:
          (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2;
          (b) intentionally omitted;
          (c) immediately after such Borrowing or issuance, the aggregate
outstanding principal amount of the Loans will not exceed the aggregate amount
of the Commitments;
          (d) immediately before and after such Borrowing, no Event of Default
shall have occurred and be continuing both before and after giving effect to the
making of such Loans;
          (e) the representations and warranties contained in this Agreement and
the other Loan Documents (other than representations and warranties which
expressly speak as of a different date and other than the representation and
warranty set forth in Section 4.4(c)(i)) shall be true and correct in all
material respects on and as of the date of such Borrowing both before and after
giving effect to the making of such Loans;
          (f) no law or regulation shall have been adopted, no order, judgment
or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans or the consummation of the
transactions contemplated by this Agreement and the other Loan Documents; and
          (g) with respect to the initial Borrowing hereunder only, no event,
act or condition shall have occurred after the date of the most recent financial
statements of Borrower which, in the reasonable judgment of the Administrative
Agent, or the Required Banks, as the case may be, has had or is likely to have a
Material Adverse Effect.
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c), (d), (e), (f) and (g) (with respect to the initial Borrowing hereunder
only, and only to the extent that Borrower is or should have been aware of any
Material Adverse Effect) of this Section, except as otherwise disclosed in
writing by Borrower to the Banks. Notwithstanding anything to the contrary, no
Borrowing shall be permitted if such

40



--------------------------------------------------------------------------------



 



Borrowing or issuance would cause Borrower to fail to be in compliance with any
of the covenants contained in this Agreement or in any of the other Loan
Documents.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          In order to induce the Administrative Agent and each of the Banks
which is or may become a party to this Agreement to make the Loans, the Borrower
makes the following representations and warranties as of the Closing Date. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.
          IV.1 Existence and Power. The Borrower is a limited partnership, duly
formed and validly existing as a limited partnership under the laws of the State
of Illinois and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. EQR is a real estate investment trust,
duly formed, validly existing and in good standing as a real estate investment
trust under the laws of the State of Maryland and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.

41



--------------------------------------------------------------------------------



 



          IV.2 Power and Authority. The Borrower has the power and authority to
execute, deliver and carry out the terms and provisions of, and to consummate
the transactions contemplated by, each of the Loan Documents to which it is a
party and has taken all necessary action, if any, to authorize the execution and
delivery on behalf of the Borrower and the performance by the Borrower of, and
the consummation of the transactions contemplated by, such Loan Documents. The
Borrower has duly executed and delivered each Loan Document to which it is a
party in accordance with the terms of this Agreement, and each such Loan
Document constitutes the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors’
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law. EQR has the power and
authority to execute, deliver and carry out the terms and provisions, and the
consummation of the transactions contemplated by, each of the Loan Documents on
behalf of the Borrower to which the Borrower is a party and has taken all
necessary action to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of such Loan Documents.
          IV.3 No Violation.
          (a) Neither the execution, delivery or performance by or on behalf of
the Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of its Consolidated
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
or other agreement or other instrument to which the Borrower (or of any
partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a material default by the
Borrower under any organizational document of any Person in which such Borrower
has an interest, or cause a material default under the Borrower’s agreement or
certificate of limited partnership, the consequences of which conflict, breach
or default would have a Material Adverse Effect, or result in or require the
creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).
          IV.4 Financial Information.

42



--------------------------------------------------------------------------------



 



          (a) The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, dated as of December 31, 2006, and the related
consolidated statements of Borrower’s financial position for the fiscal year
then ended, reported on by Ernst & Young LLP, a copy of which has been delivered
to each of the Banks, fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.
          (b) The consolidated balance sheet of EQR, dated as of December 31,
2006, and the related consolidated statements of EQR’s financial position for
the fiscal year then ended, reported on by Ernst & Young LLP and set forth in
the EQR 2006 Form 10-K, a copy of which has been delivered to each of the Banks,
fairly present, in conformity with GAAP, the consolidated financial position of
EQR and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such fiscal year.
          (c) Since June 30, 2007, (i) except as may have been disclosed in
writing to the Banks, nothing has occurred prior to the Closing Date having a
Material Adverse Effect, and (ii) except as previously disclosed to the Banks,
neither the Borrower nor EQR has incurred any material indebtedness or guaranty
on or before the Closing Date.
          IV.5 Litigation. Except as previously disclosed by the Borrower in
writing to the Banks prior to the date hereof, there is no action, suit or
proceeding pending against, or to the knowledge of the Borrower threatened
against or affecting, nor, to the knowledge of the Borrower, any investigation
of, (i) the Borrower, EQR or any of their Consolidated Subsidiaries, (ii) the
Loan Documents or any of the transactions contemplated by the Loan Documents or
(iii) any of their assets, before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable possibility of an
adverse decision which could, individually or in the aggregate, have a Material
Adverse Effect or which in any manner draws into question the validity or
enforceability of this Agreement or the other Loan Documents.
          IV.6 Compliance with ERISA. The transactions contemplated by the Loan
Documents will not constitute a nonexempt prohibited transaction (as such term
is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the Administrative Agent or the Banks to any tax or penalty for
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

43



--------------------------------------------------------------------------------



 



          IV.7 Environmental Matters. The Borrower and EQR each conducts reviews
of the effect of Environmental Laws on the business, operations and properties
of the Borrower, EQR, and Consolidated Subsidiaries of either or both, when
necessary in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently owned, any
capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
and any actual or potential liabilities to third parties, including employees,
and any related costs and expenses). On the basis of this review, the Borrower
and EQR each has reasonably concluded that such associated liabilities and
costs, including the costs of compliance with Environmental Laws, are unlikely
to have a Material Adverse Effect.
          IV.8 Taxes. United States Federal income tax returns of the Borrower,
EQR and their Consolidated Subsidiaries have been prepared and filed through the
fiscal year ended December 31, 2006. The Borrower, EQR and their Consolidated
Subsidiaries have filed all United States Federal income tax returns and all
other material tax returns which are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Borrower, EQR or any Consolidated Subsidiary, except such taxes, if any, as
are reserved against in accordance with GAAP, such taxes as are being contested
in good faith by appropriate proceedings or such taxes, the failure to make
payment of which when due and payable will not have, in the aggregate, a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower, EQR and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.
          IV.9 Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with or pursuant to this Agreement or any transaction contemplated
hereby or thereby is true and accurate in all material respects on the date as
of which such information is stated or certified. The Borrower has disclosed to
the Administrative Agent, in writing any and all facts existing on the Closing
Date which have or may have (to the extent the Borrower can now reasonably
foresee) a Material Adverse Effect.
          IV.10 Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower will be Solvent.

44



--------------------------------------------------------------------------------



 



          IV.11 Use of Proceeds; Margin Regulations. All proceeds of the Loans
will be used by the Borrower only in accordance with the provisions hereof. No
part of the proceeds of any Loan will be used by the Borrower to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock in any manner that might violate the
provisions of Regulations T, U or X of the Federal Reserve Board. Neither the
making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations T, U or X of the Federal Reserve
Board.
          IV.12 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect.
          IV.13 Investment Company Act; Public Utility Holding Company Act.
Neither the Borrower, EQR nor any Consolidated Subsidiary is (x) an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended, (y) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 2005, as amended, or (z) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money or otherwise obtain extensions of credit.
          IV.14 Principal Offices. As of the Closing Date, the principal office,
chief executive office and principal place of business of the Borrower is Two
North Riverside Plaza, Suite 400, Chicago, Illinois 60606.
          IV.15 REIT Status. For the fiscal year ended December 31, 2006, EQR
qualified and EQR intends to continue to qualify as a real estate investment
trust under the Code.
          IV.16 No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists and the Borrower is not in default in any
material respect beyond any applicable grace period under or with respect to any
other material agreement, instrument or undertaking to which it is a party or by
which it or any of its property is bound in any respect, the existence of which
default is likely to result in a Material Adverse Effect.

45



--------------------------------------------------------------------------------



 



          IV.17 Compliance With Law. To the Borrower’s knowledge, the Borrower
and each of the Real Property Assets are in compliance with all laws, rules,
regulations, orders, judgments, writs and decrees, including, without
limitation, all building and zoning ordinances and codes, the failure to comply
with which is likely to have a Material Adverse Effect.
          IV.18 Organizational Documents. The documents delivered pursuant to
Section 3.1(f) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower and EQR. The Borrower represents that it has delivered to the
Administrative Agent true, correct and complete copies, as of the Closing Date,
of each of the documents set forth in this Section 4.18, except for exhibits to
the Borrower’s partnership agreement identifying the current list of partners
which, with the permission of the Banks, have been omitted therefrom.
          IV.19 Qualifying Unencumbered Properties. As of December 31, 2006,
each Property listed on Exhibit F as a Qualifying Unencumbered Property (i) is
Raw Land, a Property with Development Activity, a Condo Property or an operating
multifamily residential property owned or ground leased (directly or
beneficially) by Borrower, EQR, or a Consolidated Subsidiary or Investment
Affiliate of either or both, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by Borrower or EQR
subject) to a Lien which secures Indebtedness of any Person, other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to
any Negative Pledges, and (iv) is not owned by a Subsidiary of the Borrower or
EQR (other than the Borrower) that has any outstanding Unsecured Debt (other
than those items of Indebtedness set forth in clauses (d) or (e) of the
definition of Indebtedness, or any Contingent Obligation other than guarantees
for borrowed money). As of December 31, 2006, all of the information set forth
on Exhibit F is true and correct in all material respects.
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
          The Borrower covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligations remain unpaid:
          V.1 Information. The Borrower will deliver to each of the Banks:

46



--------------------------------------------------------------------------------



 



          (a) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 125 days after the end of each fiscal year of the Borrower)
a consolidated balance sheet of the Borrower, EQR and their Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of Borrower’s and EQR’s operations and consolidated statements of
Borrower’s and EQR’s cash flow for such fiscal year, setting forth in each case
in comparative form the figures as of the end of and for the previous fiscal
year, all as reported on the form provided to the Securities and Exchange
Commission on Borrower’s and EQR’s Form 10K and reported on by Ernst & Young LLP
or other independent public accountants of nationally recognized standing;
          (b) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 80 days after the end of each of the first three quarters of
each fiscal year of the Borrower and EQR), (i) a consolidated balance sheet of
the Borrower, EQR and their Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of Borrower’s and EQR’s
operations and consolidated statements of Borrower’s and EQR’s cash flow for
such quarter and for the portion of the Borrower’s or EQR’s fiscal year ended at
the end of such quarter, all as reported on the form provided to the Securities
and Exchange Commission on Borrower’s and EQR’s Form 10Q, and (ii) and such
other information reasonably requested by the Administrative Agent or any Bank;
          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer, the chief accounting officer or treasurer of the Borrower
(i) setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Section 5.8 on
the date of such financial statements; (ii) certifying (x) that such financial
statements fairly present in all material respects the financial condition and
the results of operations of the Borrower on the dates and for the periods
indicated, on the basis of GAAP, with respect to the Borrower subject, in the
case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to the date of such delivery and that (1) on
the basis of such financial statements and such review of the Loan Documents, no
Event of Default existed under Section 6.1(b) with respect to Sections 5.8 and
5.9 at or as of the date of said financial statements, and (2) on the basis of
such review of the Loan Documents and the business and condition of the
Borrower, to the best knowledge of such officer, as of the

47



--------------------------------------------------------------------------------



 



last day of the period covered by such certificate no Default or Event of
Default under any other provision of Section 6.1 occurred and is continuing or,
if any such Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof and the action the Borrower proposes to
take in respect thereof. Such certificate shall set forth the calculations
required to establish the matters described in clauses (1) and (2) above;
          (d) (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default or Event of Default, if such Default
or Event of Default is then continuing, a certificate of the chief financial
officer, the chief accounting officer, treasurer, controller, or other executive
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto; and
(ii) promptly and in any event within five (5) Business Days after the Borrower
obtains knowledge thereof, notice of (x) any litigation or governmental
proceeding pending or threatened against the Borrower or the Real Property
Assets as to which there is a reasonable possibility of an adverse determination
and which, if adversely determined, is likely to individually or in the
aggregate, result in a Material Adverse Effect, and (y) any other event, act or
condition which is likely to result in a Material Adverse Effect;
          (e) promptly upon the mailing thereof to the shareholders of EQR
generally, and to the extent the same are not publicly available, copies of all
financial statements, reports and proxy statements so mailed;
          (f) promptly upon the filing thereof and to the extent that the same
are not publicly available, copies of all registration statements (other than
the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
(other than the exhibits thereto, which exhibits will be provided upon request
therefor by any Bank) which EQR shall have filed with the Securities and
Exchange Commission;
          (g) Promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer,

48



--------------------------------------------------------------------------------



 



any Plan, a copy of such notice; (iv) applies for a waiver of the minimum
funding standard under Section 412 of the Code, a copy of such application;
(v) gives notice of intent to terminate any Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC; (vi) gives
notice of withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of
such notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, and in
the case of clauses (i) through (vii) above, which event could result in a
Material Adverse Effect, a certificate of the chief financial officer or the
chief accounting officer of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower or applicable member of the
ERISA Group is required or proposes to take;
          (h) promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto: (i) the receipt
by the Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates of any communication (written or oral), whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect,
(ii) the Borrower shall obtain actual knowledge that there exists any
Environmental Claim pending against the Borrower or any Environmental Affiliate
and such Environmental Claim is likely to have a Material Adverse Effect or
(iii) the Borrower obtains actual knowledge of any release, emission, discharge
or disposal of any Material of Environmental Concern that is likely to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate which in any such event is likely to have a Material Adverse Effect;
          (i) promptly and in any event within five (5) Business Days after
receipt of any material notices or correspondence from any company or agent for
any company providing insurance coverage to the Borrower relating to any loss
which is likely to result in a Material Adverse Effect, copies of such notices
and correspondence; and
          (j) from time to time such additional information regarding the
financial position or business of the Borrower, EQR and their Subsidiaries as
the Administrative Agent, at the request of any Bank, may reasonably request in
writing.

49



--------------------------------------------------------------------------------



 



          V.2 Payment of Obligations. Each of the Borrower, EQR and their
Consolidated Subsidiaries will pay and discharge, at or before maturity, all its
respective material obligations and liabilities including, without limitation,
any obligation pursuant to any agreement by which it or any of its properties is
bound, in each case where the failure to so pay or discharge such obligations or
liabilities is likely to result in a Material Adverse Effect, and will maintain
in accordance with GAAP, appropriate reserves for the accrual of any of the
same.
          V.3 Maintenance of Property; Insurance; Leases.
          (a) The Borrower and/or EQR will keep, and will cause each
Consolidated Subsidiary to keep, all property useful and necessary in its
business, including without limitation the Real Property Assets (for so long as
it constitutes Real Property Assets), in good repair, working order and
condition, ordinary wear and tear excepted, in each case where the failure to so
maintain and repair will have a Material Adverse Effect.
          (b) The Borrower and/or EQR shall maintain, or cause to be maintained,
insurance with such insurers, on such properties, in such amounts and against
such risks (excluding terrorist insurance and mold insurance and, to the extent
the same are not commercially available or available at commercially reasonable
rates, earthquake insurance or windstorm insurance) as is consistent with
insurance maintained by businesses of comparable type and size in the industry,
and furnish the Administrative Agent satisfactory evidence thereof promptly upon
Administrative Agent’s reasonable request.
          V.4 Conduct of Business and Maintenance of Existence. The Borrower and
EQR will continue to engage in business of the same general type as now
conducted by the Borrower and EQR, and each will preserve, renew and keep in
full force and effect, its partnership and trust existence and its respective
rights, privileges and franchises necessary for the normal conduct of business
unless the failure to maintain such rights and franchises does not have a
Material Adverse Effect.
          V.5 Compliance with Laws. The Borrower and EQR will and will cause
their Subsidiaries to comply in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws, and all zoning and building
codes with respect to the Real Property Assets and ERISA and the rules and
regulations thereunder and all federal securities laws) except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or the Banks to any material liability
therefor.

50



--------------------------------------------------------------------------------



 



          V.6 Inspection of Property, Books and Records. Each of the Borrower
and EQR will keep proper books of record and account in which full, true and
correct entries shall be made of all material dealings and transactions in
relation to its business and activities in conformity with GAAP, modified as
required by this Agreement and applicable law; and will permit representatives
of any Bank at such Bank’s expense to visit and inspect any of its properties,
including without limitation the Real Property Assets, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable prior notice and
as often as may reasonably be desired. Administrative Agent shall coordinate any
such visit or inspection to arrange for review by any Bank requesting any such
visit or inspection.
          V.7 Intentionally Omitted.
          V.8 Financial Covenants.
          (a) Indebtedness to Gross Asset Value. Borrower shall not permit the
ratio of Indebtedness of Borrower and EQR (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates to Gross
Asset Value of Borrower and EQR to exceed 0.60:1 at any time; provided, however,
that with respect to any Fiscal Quarter in which Borrower acquired any Real
Property Assets (whether by purchase, merger or other corporate transaction), at
Borrower’s election, the ratio of Indebtedness of Borrower and EQR (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of Indebtedness of all Consolidated Subsidiaries and Investment
Affiliates to Gross Asset Value of Borrower and EQR for such Fiscal Quarter and
for the next three succeeding Fiscal Quarters may exceed 0.60:1, provided that
such ratio in no event shall exceed 0.65:1, and provided, further, that
thereafter such ratio shall not exceed 0.60:1.
          (b) Secured Debt to Gross Asset Value. Borrower shall not permit the
ratio of Secured Debt of Borrower and EQR (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of
Secured Debt of all Consolidated Subsidiaries and Investment Affiliates to Gross
Asset Value of Borrower and EQR to exceed 0.40:1 at any time.
          (c) Consolidated EBITDA to Fixed Charges Ratio. Borrower shall not
permit the ratio of Consolidated EBITDA for the then most recently completed
twelve (12) month period to Fixed Charges for the then most recently completed
twelve (12) month period to be less than 1.50:1.

51



--------------------------------------------------------------------------------



 



          (d) Unencumbered Pool. Borrower shall not permit the ratio of the
Unencumbered Asset Value to outstanding Unsecured Debt to be less than 1.50:1 at
any time.
          (e) Permitted Holdings. Borrower’s and EQR’s primary business will be
the ownership, operation and development of multifamily residential property
(including conversions to condominiums) and any other business activities of
Borrower, EQR and Subsidiaries of either or both will remain incidental thereto.
Notwithstanding the foregoing, Borrower, EQR and Subsidiaries of either or both
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly (but without
duplication) by Borrower, EQR and/or their Subsidiaries, does not exceed, at any
time, thirty-five percent (35%) of Gross Asset Value of Borrower and EQR as a
whole.
          (f) Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.
          V.9 Restriction on Fundamental Changes.
          (a) Neither the Borrower nor EQR shall enter into any merger or
consolidation, unless (i) either (x) the Borrower or EQR is the surviving
entity, or (y) the individuals constituting EQR’s Board of Trustees immediately
prior to such merger or consolidation represent a majority of the surviving
entity’s Board of Directors or Board of Trustees after such merger or
consolidation, and (ii) the entity which is merged with Borrower or EQR is
predominantly in the commercial real estate business.
          (b) The Borrower shall not amend its agreement of limited partnership
or other organizational documents in any manner that would have a Material
Adverse Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld. EQR shall not amend its declaration of trust, by-laws, or
other organizational documents in any manner that would have a Material Adverse
Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld.
          (c) The Borrower shall deliver to Administrative Agent copies of all
amendments to its agreement of limited partnership or to EQR’s declaration of
trust, by-laws, or other organizational documents simultaneously with the first
delivery of financial statements referred to in Sections 5.1(a) or (b) above
following the effective date of any such amendment.

52



--------------------------------------------------------------------------------



 



          V.10 Changes in Business. Except for Permitted Holdings, neither the
Borrower nor EQR shall enter into any business which is substantially different
from that conducted by the Borrower or EQR on the Closing Date after giving
effect to the transactions contemplated by the Loan Documents. The Borrower
shall carry on its business operations through the Borrower and its Subsidiaries
and Investment Affiliates.
          V.11 Margin Stock. None of the proceeds of any Loan will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock in any manner that might
violate the provisions of Regulations T, U or X of the Federal Reserve Board.
          V.12 Intentionally Omitted.
          V.13 EQR Status.
          (a) Status. EQR shall at all times (i) remain a publicly traded
company listed on the New York Stock Exchange or another national stock exchange
located in the United States and (ii) maintain its status as a self-directed and
self-administered real estate investment trust under the Code.
          (b) Indebtedness. EQR shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:
               (1) the Obligations; and
               (2) Indebtedness which, after giving effect thereto, may be
incurred or may remain outstanding without giving rise to an Event of Default or
Default.
          (c) Disposal of Partnership Interests. EQR will not directly or
indirectly convey, sell, transfer, assign, pledge or otherwise encumber or
dispose of any of its partnership interests in Borrower, except for the
reduction of EQR’s interest in the Borrower arising from Borrower’s issuance of
partnership interests in the Borrower or the retirement of preference units by
Borrower.
ARTICLE VI
DEFAULTS
          VI.1 Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

53



--------------------------------------------------------------------------------



 



          (a) the Borrower shall fail to pay when due any principal of any Loan,
or the Borrower shall fail to pay when due interest on any Loan or any fees or
any other amount payable hereunder and the same shall continue for a period of
five (5) days after the same becomes due;
          (b) the Borrower shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9, Section 5.11 or Section 5.13;
          (c) the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (e), (f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent, or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;
          (d) any representation, warranty, certification or statement made or
deemed made by the Borrower in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made) and the
defect causing such representation or warranty to be incorrect when made (or
deemed made) is not removed within thirty (30) days after written notice thereof
from Administrative Agent to Borrower;
          (e) the Borrower, EQR, any Subsidiary or any Investment Affiliate
shall default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Recourse Debt (other than the Obligations) for which the aggregate
outstanding principal amount exceeds $50,000,000 and such default shall continue
beyond the giving of any required notice and the expiration of any applicable
grace period and such default has not been waived, in writing, by the holder of
any such Debt; or the Borrower, EQR, any Subsidiary or any Investment Affiliate
shall default in the performance or observance of any obligation or condition
with respect to any such Recourse Debt or any other event shall occur or
condition exist beyond the giving of any required notice and the expiration of
any applicable grace period, if the effect of such default, event or condition
is to accelerate the maturity of any such indebtedness or to permit (without any
further requirement of notice or lapse of time) the holder or holders thereof,
or any trustee or agent for such holders, to accelerate the maturity of any such
indebtedness;

54



--------------------------------------------------------------------------------



 



          (f) the Borrower or EQR shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or admit in writing its inability to pay its debts as such debts become
due, or shall take any action to authorize any of the foregoing;
          (g) an involuntary case or other proceeding shall be commenced against
the Borrower or EQR seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower or EQR under the federal bankruptcy laws as now
or hereafter in effect;
          (h) one or more final, non-appealable judgments or decrees (or one or
more judgments which is/are not stayed pending appeal) in an aggregate amount of
Fifty Million Dollars ($50,000,000) or more shall be entered by a court or
courts of competent jurisdiction against the Borrower, EQR or, to the extent of
any recourse to Borrower, EQR, or any of their respective Consolidated
Subsidiaries (other than any judgment as to which, and only to the extent, a
reputable insurance company has acknowledged coverage of such claim in writing)
and (i) any such judgments or decrees shall not be stayed, discharged, paid,
bonded or vacated within thirty (30) days or (ii) enforcement proceedings shall
be commenced by any creditor on any such judgments or decrees;
          (i) there shall be a change in the majority of the Board of Directors
or Board of Trustees of EQR during any twelve (12) month period, excluding any
change in directors or trustees resulting from (w) the retirement of any
director or trustee as a result of compliance with any written policy of EQR
requiring retirement from the Board upon reaching the age specified in such
policy, (x) the death or disability of any director or trustee, or
(y) satisfaction of any requirement for the majority of the members of the board
of directors or trustees of EQR to qualify under applicable law as independent
directors or trustees or (z) the replacement of any director or trustee who is
an officer or employee of EQR or an affiliate of EQR with any other officer or
employee of EQR or an affiliate of EQR;

55



--------------------------------------------------------------------------------



 



          (j) any Person (including affiliates of such Person) or “group” (as
such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of EQR;
          (k) intentionally omitted;
          (l) any Termination Event with respect to a Plan shall occur as a
result of which Termination Event or Events any member of the ERISA Group has
incurred or may incur any liability to the PBGC or any other Person and the sum
(determined as of the date of occurrence of such Termination Event) of the
insufficiency of such Plan and the insufficiency of any and all other Plans with
respect to which such a Termination Event shall have occurred and be continuing
(or, in the case of a Multiemployer Plan with respect to which a Termination
Event described in clause (ii) of the definition of Termination Event shall have
occurred and be continuing, the liability of the Borrower) is equal to or
greater than $20,000,000 and which the Administrative Agent reasonably
determines will have a Material Adverse Effect;
          (m) any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;
          (n) at any time, for any reason the Borrower or EQR seeks to repudiate
its obligations under any Loan Document; or
          (o) a default beyond any applicable notice or grace period under any
of the other Loan Documents.
          VI.2 Rights and Remedies.
          (a) Upon the occurrence of any Event of Default described in
Sections 6.1(f) or (g), the Commitments shall immediately terminate and the
unpaid principal amount of, and any and all accrued interest on, the Loans and
any and all accrued fees and other Obligations hereunder shall automatically
become immediately due and payable, with all additional interest from time to
time accrued thereon and without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower; and upon the occurrence and during the continuance of any other Event
of Default, subject to the provisions of Section 6.2(b), the Administrative
Agent may (and

56



--------------------------------------------------------------------------------



 



upon the demand of the Required Banks shall), by written notice to the Borrower,
in addition to the exercise of all of the rights and remedies permitted the
Administrative Agent and the Banks at law or equity or under any of the other
Loan Documents, declare the Commitments terminated and the unpaid principal
amount of and any and all accrued and unpaid interest on the Loans and any and
all accrued fees and other Obligations hereunder to be, and the same shall
thereupon be, immediately due and payable with all additional interest from time
to time accrued thereon and (except as otherwise as provided in the Loan
Documents) without presentation, demand, or protest or other requirements of any
kind (including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower.
          (b) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks. The Administrative Agent shall act at the
direction of the Required Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents (including,
without limitation, those set forth in Section 6.4 hereof) or, if the Required
Banks are unable to reach agreement within thirty (30) days of commencement of
discussions, then, from and after an Event of Default and the the end of such
thirty (30) day period, the Administrative Agent may pursue such rights and
remedies as it may determine if it shall reasonably determine that the same
shall be in the best interests of the Banks, taken as a whole.
          VI.3 Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 6.1(c) promptly upon being requested to do so by the
Required Banks and shall thereupon notify all the Banks thereof. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank or Borrower or any court or governmental agency
referring to this Agreement or the other Loan Documents, describing such event
or condition. Should Administrative Agent receive notice of the occurrence of a
Default or Event of Default expressly stating that such notice is a notice of a
Default or Event of Default, or should Administrative Agent send Borrower a
notice of Default or Event of Default, Administrative Agent shall promptly give
notice thereof to each Bank.

57



--------------------------------------------------------------------------------



 



          VI.4 Distribution of Proceeds after Default. Notwithstanding anything
contained herein to the contrary, from and after an Event of Default, to the
extent proceeds are received by Administrative Agent, such proceeds will be
distributed to the Banks pro rata in accordance with the unpaid principal amount
of the Loans.
ARTICLE VII
THE AGENTS
          VII.1 Appointment and Authorization. Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers and discretion as are reasonably
incidental thereto. Except as set forth in Sections 7.8 and 7.9, the provisions
of this Article VII are solely for the benefit of Administrative Agent and the
Banks, and Borrower shall not have any right to rely on or enforce any of the
provisions of this Article VII. In performing its functions and duties under
this Agreement, Administrative Agent shall act solely as an agent of the Banks
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower.
          VII.2 Agency and Affiliates. Bank of America, N.A. shall have the same
rights and powers under this Agreement as any other Bank and may exercise or
refrain from exercising the same as though it were not the Administrative Agent,
and Bank of America, N.A. and its affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower, EQR or
any Subsidiary or affiliate of the Borrower as if it were not the Administrative
Agent hereunder, and the term “Bank” and “Banks” shall include Bank of America,
N.A. in its individual capacity.
          VII.3 Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided in Article VI. The duties of
Administrative Agent shall be administrative in nature. Subject to the
provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall administer
the Loans in the same manner as it administers its own loans.
          VII.4 Consultation with Experts. As between Administrative Agent and
the Banks, the Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

58



--------------------------------------------------------------------------------



 



          VII.5 Liability of Administrative Agent, Syndication Agent,
Documentation Agents. As between Administrative Agent and the Banks, none of the
Administrative Agent, the Syndication Agent, or the Documentation Agents, nor
any of their affiliates nor any of their respective directors, officers, agents
or employees, shall be liable for any action taken or not taken by any of them
in connection herewith (i) with the consent or at the request of the Required
Banks or (ii) in the absence of its own gross negligence or wilful misconduct.
As between Administrative Agent and the Banks, none of the Administrative Agent,
the Syndication Agent, or the Documentation Agents, nor any of their respective
directors, officers, agents or employees, shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower, except with respect to payment of principal and
interest; (iii) the satisfaction of any condition specified in Article III,
except receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith. As between Administrative Agent and the Banks, the Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire, or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.
          VII.6 Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent, the Syndication Agent, and the
Documentation Agents, and their respective affiliates and directors, officers,
agents and employees (to the extent not reimbursed by the Borrower, but without
affecting Borrower’s reimbursement obligations), against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
wilful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Administrative Agent and/or Syndication Agent and/or Documentation
Agents under this Agreement, the other Loan Documents or any action taken or
omitted by such indemnitee hereunder as Administrative Agent or as Syndication
Agent. In the event that the Syndication Agent, the Documentation Agents or the
Administrative Agent shall, subsequent to its receipt of indemnification
payment(s) from Banks in accordance with this Section, recoup any amount from
the Borrower, or any other party liable therefor in connection with such
indemnification, Syndication Agent, such Documentation Agents or the
Administrative Agent shall reimburse the Banks which previously made the
payment(s) pro rata, based upon the actual amounts which were theretofore paid
by each Bank. The Syndication Agent, the Documentation Agents, or the
Administrative Agent, as the case may be, shall reimburse such Banks so entitled
to reimbursement within two (2) Business Days after its receipt of such funds
from the Borrower or such other party liable therefor.

59



--------------------------------------------------------------------------------



 



          VII.7 Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent, or the Documentation Agents, or any other Bank, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
Syndication Agent, the Documentation Agents or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement. The Banks or other entities identified in this Agreement as the
Syndication Agent and the Documentation Agents shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document other than those applicable to all Banks. Without limiting the
foregoing, neither the Syndication Agent nor the Documentation Agents shall have
or be deemed to have a fiduciary relationship with any Bank.

60



--------------------------------------------------------------------------------



 



          VII.8 Successor Administrative Agent or Syndication Agent. The
Administrative Agent, the Syndication Agent, or the Documentation Agents may
resign at any time by giving notice thereof to the Banks, the Borrower and each
other and the Administrative Agent or the Syndication Agent, as applicable,
shall resign in the event the Commitment of the Bank serving as the
Administrative Agent or the Syndication Agent is reduced to less than
$10,000,000. Upon any such resignation, the Required Banks shall have the right
to appoint a successor Administrative Agent or Syndication Agent, as applicable,
which successor Administrative Agent or successor Syndication Agent (as
applicable) shall, provided no Event of Default has occurred and is then
continuing, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that Borrower shall, in all events, be
deemed to have approved Bank of America, N.A. as a successor Syndication Agent
and JPMorgan Chase Bank, N.A. as a successor Administrative Agent). If no
successor Administrative Agent or Syndication Agent (as applicable) shall have
been so appointed by the Required Banks and (if required) approved by the
Borrower, or, if so appointed, shall not have accepted such appointment within
30 days after the retiring Administrative Agent or Syndication Agent (as
applicable) gives notice of resignation, then the retiring Administrative Agent
or retiring Syndication Agent (as applicable) may, on behalf of the Banks,
appoint a successor Administrative Agent or Syndication Agent (as applicable),
which shall be the Syndication Agent or the Administrative Agent, as the case
may be, who shall act until the Required Banks shall appoint a successor
Administrative Agent or Syndication Agent. In any event, the retiring
Administrative Agent shall continue to act as Administrative Agent until such
time as a successor Administrative Agent shall have been so appointed by the
Required Banks, approved by Borrower (if required), and assumed its duties
hereunder. Upon the acceptance of its appointment as the Administrative Agent or
Syndication Agent hereunder by a successor Administrative Agent or successor
Syndication Agent, as applicable, such successor Administrative Agent or
successor Syndication Agent, as applicable, shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent or retiring Syndication Agent, as applicable, and the retiring
Administrative Agent or the retiring Syndication Agent, as applicable, shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s or retiring Syndication Agent’s resignation hereunder,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent or the
Syndication Agent, as applicable. For gross negligence or willful misconduct, as
determined by the Required Banks (excluding for such determination the Bank
serving as Administrative Agent or Syndication Agent in its capacity as a Bank,
as applicable), the Administrative Agent or Syndication Agent may be removed at
any time by giving at least thirty (30) Business Days prior written notice to
the Administrative Agent, Syndication Agent and Borrower. Such resignation or
removal shall take effect upon the acceptance of appointment by a successor
Administrative Agent or Syndication Agent, as applicable, in accordance with the
provisions of this Section 7.8.

61



--------------------------------------------------------------------------------



 



          VII.9 Consents and Approvals. All communications from Administrative
Agent to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Bank where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Bank and to the extent not previously provided to such Bank,
written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof and (v) shall include, in boldface type, a
statement that if any Bank does not respond to such request within ten
(10) Business Days and provide a written explanation of the reasons behind any
objection, such Lender shall be deemed to have approved of or consented to, as
applicable, the recommendation or determination of the Administrative Agent
described in such request. Each Bank shall reply promptly, but in any event
within ten (10) Business Days after receipt of the request therefor from
Administrative Agent (the “Bank Reply Period”). Unless a Bank shall give written
notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent within the Bank Reply Period, such Bank
shall be deemed to have approved of or consented to such recommendation or
determination. With respect to decisions requiring the approval of the Required
Banks or all the Banks, Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all Banks and upon receiving the required approval or consent shall follow
the course of action or determination of the Required Banks (and each
non-responding Bank shall be deemed to have concurred with such recommended
course of action) or all the Banks, as the case may be.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
          VIII.1 Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Euro-Dollar Borrowing:
          (a) the Administrative Agent determines in good faith that deposits in
dollars (in the applicable amounts) are not being offered in the relevant market
for such Interest Period, or
          (b) Banks having 50% or more of the aggregate amount of the
Commitments advise the Administrative Agent that the Euro-Dollar Rate, as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to each such

62



--------------------------------------------------------------------------------



 



Bank of funding its Euro-Dollar Loans for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Banks, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Banks to make Euro-Dollar Loans shall be suspended. In such event, unless
the Borrower notifies the Administrative Agent at least two Business Days before
the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing. For purposes of Section 8.1(b),
in determining whether the Euro-Dollar Rate, as determined by Administrative
Agent, will not adequately and fairly reflect the cost to any Bank of funding
its Euro-Dollar Loans for such Interest Period, such determination will be based
solely on the ability of such Bank to obtain matching funds in the London
interbank market at a reasonably equivalent rate.
          VIII.2 Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar
Loans, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank in case of the event described above
to make Euro-Dollar Loans, shall be suspended. With respect to Euro-Dollar
Loans, before giving any notice to the Administrative Agent pursuant to this
Section, such Bank shall designate a different Euro-Dollar Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Dollar Loans to maturity and shall so specify in such
notice, the Borrower shall be deemed to have delivered a Notice of Interest Rate
Election and such Euro-Dollar Loan shall be converted as of such date to a Base
Rate Loan (without payment of any amounts that Borrower would otherwise be
obligated to pay pursuant to Section 2.13 with respect to Loans converted
pursuant to this Section 8.2) in an equal principal amount from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan.

63



--------------------------------------------------------------------------------



 



          If, at any time, it shall be unlawful for any Bank to make, maintain
or fund its Euro-Dollar Loans, the Borrower shall have the right, upon five
(5) Business Day’s notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitment of such Bank for an amount equal to such Bank’s outstanding Loans
and all amounts due such Bank hereunder (including, without limitation, interest
and all amounts payable pursuant to Section 2.13), and to become a Bank
hereunder, or obtain the agreement of one or more existing Banks to offer to
purchase the Commitment of such Bank for such amount, which offer such Bank is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Bank, together with interest thereon and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to
Section 2.13), upon which event, such Bank’s Commitment shall be deemed to be
cancelled pursuant to Section 2.11(e). Any Bank subject to this paragraph shall
retain the benefits of Sections 8.3, 8.4 and 9.3 for the period prior to such
purchase or cancellation.
          VIII.3 Increased Cost and Reduced Return.
          (a) If, on or after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) made after the Closing Date of any such authority, central
bank or comparable agency, shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Federal
Reserve Board (but excluding with respect to any Euro-Dollar Loan any such
requirement to the extent reflected in an applicable Euro-Dollar Reserve
Percentage)), special deposit, insurance assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or on the London interbank market any other condition
materially more burdensome in nature, extent or consequence than those in
existence as of the Closing Date affecting such Bank’s Euro-Dollar Loans, its
Note, or its obligation to make Euro-Dollar Loans, and the result of any of the
foregoing is to increase the cost to such Bank (or its Applicable Lending
Office) of making or maintaining any Euro-Dollar Loan, or to reduce the amount
of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Note with respect to such Euro-Dollar
Loans, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts (based upon a
reasonable allocation thereof by such Bank to the Euro-Dollar Loans made by such
Bank hereunder) as will compensate such Bank

64



--------------------------------------------------------------------------------



 



for such increased cost or reduction to the extent such Bank generally imposes
such additional amounts on other borrowers of such Bank in similar
circumstances.
          (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank any request
or directive regarding capital adequacy (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Bank (or its Parent) as a consequence of such Bank’s obligations
hereunder to a level below that which such Bank (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount
reasonably deemed by such Bank to be material, then from time to time, within
15 days after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction to the extent such Bank
generally imposes such additional amounts on other borrowers of such Bank in
similar circumstances.
          (c) Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall fail to notify Borrower of any such event within 90 days
following the end of the month during which such event occurred, then Borrower’s
liability for any amounts described in this Section incurred by such Bank as a
result of such event shall be limited to those attributable to the period
occurring subsequent to the ninetieth (90th) day prior to the date upon which
such Bank actually notified Borrower of the occurrence of such event. A
certificate of any Bank claiming compensation under this Section and setting
forth a reasonably detailed calculation of the additional amount or amounts to
be paid to it hereunder shall be conclusive in the absence of demonstrable
error. In determining such amount, such Bank may use any reasonable averaging
and attribution methods.
          (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitment of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder

65



--------------------------------------------------------------------------------



 



(including, without limitation, interest and all amounts payable pursuant to
Section 2.13 and this Section 8.3), and to become a Bank hereunder, or to obtain
the agreement of one or more existing Banks to offer to purchase the Commitment
of such Bank for such amount, which offer such Bank is hereby required to
accept, or (y) to repay in full all Loans then outstanding of such Bank,
together with interest thereon and all other amounts due such Bank hereunder
(including, without limitation, amounts payable pursuant to Section 2.13 and
this Section 8.3), upon which event, such Bank’s Commitment shall be deemed to
be cancelled pursuant to Section 2.11(e). Any Bank subject to this
Section 8.3(d) shall retain the benefits of Sections 8.3, 8.4 and 9.3 for the
period prior to such purchase or cancellation.
          VIII.4 Taxes.
          (a) Any and all payments by the Borrower to or for the account of any
Bank or the Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Bank and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof or by any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such Bank or Administrative Agent and such other
jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”). If the Borrower shall be
required by law to deduct any Non-Excluded Taxes from or in respect of any sum
payable hereunder or under any Note, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 8.4) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 9.1, the original or a certified copy of a
receipt evidencing payment thereof.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution

66



--------------------------------------------------------------------------------



 



or delivery of, or otherwise with respect to, this Agreement or any Note
(hereinafter referred to as “Other Taxes”).
          (c) The Borrower agrees to indemnify each Bank and the Administrative
Agent for the full amount of Non-Excluded Taxes or Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.4) paid by such Bank or
the Administrative Agent (as the case may be) and, so long as such Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank or the Administrative Agent (as the case may be) makes demand
therefor.
          (d) Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
shall provide the Borrower with an Internal Revenue Service Form W-8BEN or
W-8ECI, as appropriate, or any successor form prescribed by the Internal Revenue
Service, and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of being under
Sections 1442(c)(1) and 1442(a) of the Code, that it is entitled to an exemption
from United States backup withholding tax. If the form provided by a Bank at the
time such Bank first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from “Non-Excluded Taxes” as defined in
Section 8.4(a).
          (e) For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such

67



--------------------------------------------------------------------------------



 



steps as such Bank shall reasonably request to assist such Bank to recover such
Taxes so long as Borrower shall incur no cost or liability as a result thereof.
          (f) Upon reasonable demand by Borrower to the Administrative Agent or
any Bank, the Administrative Agent or Bank, as the case may be, shall deliver to
the Borrower, or to such government or taxing authority as the Borrower may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower to make a payment to or for
the account of such Bank or the Administrative Agent hereunder or under any
other Loan Document without any deduction or withholding for or on account of
any Non-Excluded Taxes or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to the Borrower making such demand
and to be executed and to be delivered with any reasonably required
certification.
          (g) If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will change
the jurisdiction of its Applicable Lending Office so as to eliminate or reduce
any such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.
          (h) If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitment of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest and all amounts
payable pursuant to Section 2.13 and this Section 8.4), and to become a Bank
hereunder, or to obtain the agreement of one or more existing Banks to offer to
purchase the Commitment of such Bank for such amount, which offer such Bank is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Bank, together with interest thereon and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to
Section 2.13 and this Section 8.4), upon which event, such Bank’s Commitment
shall be deemed to be cancelled pursuant to Section 2.11(c). Any Bank subject to
this Section 8.4(d) shall retain the benefits of Sections 8.3, 8.4 and 9.3 for
the period prior to such purchase or cancellation.

68



--------------------------------------------------------------------------------



 



          VIII.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall,
by at least five Euro-Dollar Business Days’ prior notice to such Bank through
the Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:
          (a) Borrower shall be deemed to have delivered a Notice of Interest
Rate Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank as Euro-Dollar Loans shall be
made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and
          (b) after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead, and
          (c) Borrower will not be required to make any payment which would
otherwise be required by Section 2.13 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.
ARTICLE IX
MISCELLANEOUS

69



--------------------------------------------------------------------------------



 



          IX.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party: (x) in the case of the Borrower or the Administrative Agent, at its
address, or facsimile number set forth on the signature pages hereof with a
duplicate copy thereof, in the case of the Borrower, to the Borrower, at Equity
Residential, Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606,
Attn: General Counsel, facsimile number (312) 454-0039, and to DLA Piper US LLP,
203 North LaSalle Street, Suite 1900, Chicago, Illinois 60601, Attn: James M.
Phipps, Esq., facsimile number (312) 251-5735, (y) in the case of any Bank, at
its address, or facsimile number set forth in its Administrative Questionnaire
or (z) in the case of any party, such other address, or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower and, if such party is the Borrower or the Administrative
Agent, the Banks. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when such facsimile is
transmitted to the facsimile number specified in this Section and the
appropriate answerback or facsimile confirmation is received, (ii) if given by
certified registered mail, return receipt requested, with first class postage
prepaid, addressed as aforesaid, upon receipt or refusal to accept delivery,
(iii) if given by a nationally recognized overnight carrier, 24 hours after such
communication is deposited with such carrier with postage prepaid for next day
delivery, or (iv) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent
under Article II or Article VIII shall not be effective until received. The
Administrative Agent shall promptly notify the Banks of any change in the
address of the Borrower or the Administrative Agent.
          IX.2 No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
          IX.3 Expenses; Indemnification.
          (a) The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Syndication Agent (including
reasonable fees and disbursements of special counsel Skadden, Arps, Slate,
Meagher & Flom LLP), in connection with the preparation of this Agreement, the
Loan Documents and the documents and instruments referred to therein, and any
waiver or consent hereunder or any amendment hereof or any Default or Event of
Default or alleged Default or Event of Default, (ii) all reasonable fees and
disbursements of special counsel Skadden, Arps,

70



--------------------------------------------------------------------------------



 



Slate, Meagher & Flom LLP in connection with the syndication of the Loans and
(iii) if an Event of Default occurs, all reasonable out-of-pocket expenses
incurred by the Administrative Agent and each Bank (the Administrative Agent
shall promptly submit any expenses of any of the Banks to Borrower for
reimbursement), including fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom; provided, however, that the attorneys’ fees and
disbursements for which Borrower is obligated under this subsection (a)(iii)
shall be limited to the reasonable non-duplicative fees and disbursements of
(A) counsel for Administrative Agent, and (B) counsel for all of the Banks as a
group; and provided, further, that all other costs and expenses for which
Borrower is obligated under this subsection (a)(iii) shall be limited to the
reasonable non-duplicative costs and expenses of Administrative Agent. For
purposes of this Section 9.3(a)(iii), (1) counsel for Administrative Agent shall
mean a single outside law firm representing Administrative Agent, and
(2) counsel for all of the Banks as a group shall mean a single outside law firm
representing such Banks as a group (which law firm may or may not be the same
law firm representing either or both of Administrative Agent and/or Syndication
Agent).
          (b) The Borrower agrees to indemnify the Syndication Agent, the
Administrative Agent and each Bank, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding that may at any time (including, without limitation, at
any time following the payment of the Obligations) be asserted against any
Indemnitee, as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, including, without
limitation, any Section 1031 exchange as contemplated by Section 9.21, (ii) any
violation by the Borrower, EQR or the Environmental Affiliates of any applicable
Environmental Law, (iii) any Environmental Claim arising out of the management,
use, control, ownership or operation of property or assets by the Borrower, EQR
or any of the Environmental Affiliates, including, without limitation, all
on-site and off-site activities of Borrower or any Environmental Affiliate
involving Materials of Environmental Concern, (iv) the breach of any
environmental representation or warranty set forth herein, but excluding those
liabilities, losses, damages, costs and expenses (a) for which such Indemnitee
has been compensated pursuant to the terms of this Agreement, (b) incurred
solely by reason of the gross negligence, wilful misconduct, bad faith or fraud
of any Indemnitee as finally determined by a court of competent jurisdiction,
(c) violations of Environmental Laws relating to a Property which are caused by
the act or omission of such Indemnitee after

71



--------------------------------------------------------------------------------



 



such Indemnitee takes possession of such Property or (d) any liability of such
Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents. In addition, the indemnification set forth in this
Section 9.3(b) in favor of any director, officer, agent or employee of
Administrative Agent, Syndication Agent or any Bank shall be solely in his or
her respective capacity as such director, officer, agent or employee. The
Borrower’s obligations under this Section shall survive the termination of this
Agreement and the payment of the Obligations.
          IX.4 Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or to any other Person, any such notice being hereby expressly waived, but
subject to the prior consent of the Administrative Agent, to set off and to
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final) and any other indebtedness at any time held or owing by
such Bank (including, without limitation, by branches and agencies of such Bank
wherever located) to or for the credit or the account of the Borrower against
and on account of the Obligations of the Borrower then due and payable to such
Bank under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise (except pursuant to Sections 8.2, 8.3, 8.4 or 9.6), receive payment
of a proportion of the aggregate amount of principal and interest due with
respect to any Note held by it, which is greater than the proportion received by
any other Bank, the Bank receiving such proportionately greater payment shall
purchase such participations in the Notes held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Notes held by the Banks shall be
shared by the Banks pro rata; provided that nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have to any deposits not received in connection with the Loans and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness under the Notes The Borrower agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.
Notwithstanding anything to the contrary contained herein, any Bank may, by
separate agreement with the Borrower, waive its right to set off contained
herein or granted by law and any such written waiver shall be effective against
such Bank under this Section 9.4.

72



--------------------------------------------------------------------------------



 



          IX.5 Amendments and Waivers. Any provision of this Agreement or the
Notes or other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Required
Banks (and, if the rights or duties of the Administrative Agent are affected
thereby, by the Administrative Agent); provided that no such amendment or waiver
with respect to this Agreement, the Notes or any other Loan Documents shall,
unless signed by all the Banks, (i) increase or decrease the Commitment of any
Bank (except for a ratable decrease in the Commitments of all Banks) or subject
any Bank to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan or any fees hereunder, (iii) postpone the date fixed for
any payment of principal of or interest on any Loan or any fees hereunder or for
any reduction or termination of any Commitment, (iv) except as may result by
operation of Section 2.1(b), change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement, (v) release the EQR Guaranty
or, except as provided below, any Down REIT Guaranty, (vi) modify the definition
of “Required Banks”, or (vii) modify the provisions of this Section 9.5. At such
time as (I) the Borrower shall sell its interest in any Down REIT Guarantor to
an unaffiliated third party in an arms-length transaction, or (II) any Down REIT
Guarantor is no longer a guarantor under the Existing Credit Agreement, the Down
REIT Guaranty of such Down REIT Guarantor shall be deemed to have terminated and
released, and the Banks hereby authorize the Administrative Agent to enter into
an agreement, confirming the termination and release of such Down REIT Guaranty,
at the Borrower’s sole cost and expense.
          IX.6 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and any Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.
          (b) Any Bank may at any time grant (i) prior to the occurrence of an
Event of Default, to an existing Bank or one or more banks, finance companies,
insurance companies or other financial institutions in minimum amounts of not
less than $5,000,000 (or any lesser amount in the case of participations to an
existing Bank) (it being understood that no Bank may hold a Commitment of which
less than $10,000,000 in the aggregate is for its own account, unless its
Commitment shall have been reduced to zero) and (ii) after the occurrence and
during the continuance of an Event of Default, to any Person in any amount (in
each case, a “Participant”), participating interests in its

73



--------------------------------------------------------------------------------



 



Commitment or any or all of its Loans, with (and subject to) the consent of,
provided that no Event of Default shall have occurred and be continuing, the
Borrower, which consent shall not be unreasonably withheld or delayed. The
Administrative Agent shall be notified by any such Bank of any such
participation prior to the same becoming effective. Any participation made
during the continuation of an Event of Default shall not be affected by the
subsequent cure of such Event of Default. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
the Borrower and the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Bank will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), (iii), (iv) or (v) of Section 9.5 without the
consent of the Participant. The Borrower agrees that each Participant shall, to
the extent provided in its participation agreement, be entitled to the benefits
of Article VIII with respect to its participating interest. An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of, and subject
to the restrictions with respect to, a participating interest granted in
accordance with this subsection (b).
          (c) Any Bank may at any time assign to (i) prior to the occurrence of
an Event of Default, (A) an existing Bank, (B) one or more banks, finance
companies, insurance or other financial institutions which (1) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to Administrative Agent and (2) has total assets
in excess of Ten Billion Dollars ($10,000,000,000) (a “Qualified Institution”),
or (C) with the prior consent and approval of the Administrative Agent and
Borrower, a wholly-owned affiliate of such transferor Bank if such transferor
Bank then meets the requirements of clause (i)(B) or, if such transferor Bank’s
parent then meets the requirements of clause (i)(B), a wholly-owned affiliate of
such parent, in each case in minimum amounts of not less than Ten Million
Dollars ($10,000,000) and integral multiples of One Million Dollars ($1,000,000)
thereafter (or any lesser amount in the case of assignments to an existing Bank)
(it being understood that no Bank may hold a Commitment of less than $10,000,000
in the aggregate, unless its Commitment shall have been reduced to zero) and
(ii) after the occurrence and during the continuance of an Event of Default, to
any Person in any amount (in each case, an “Assignee”), all or a proportionate
part of all, of its rights and obligations under this Agreement, the Notes and
the other Loan Documents, and, in

74



--------------------------------------------------------------------------------



 



either case, such Assignee shall assume such rights and obligations, pursuant to
a Transfer Supplement in substantially the form of Exhibit “E” hereto executed
by such Assignee and such transferor Bank, with (and subject to) the consent of
the Administrative Agent and, provided that no Event of Default shall have
occurred and be continuing, the Borrower, which consent shall not be
unreasonably withheld or delayed; provided that if an Assignee is an affiliate
of such transferor Bank which meets the requirements of clause (i)(B) above or
was a Bank immediately prior to such assignment, no such consent shall be
required. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Bank of an amount equal to the purchase price agreed
between such transferor Bank and such Assignee, such Assignee shall be a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
with a Commitment as set forth in such instrument of assumption, and no further
consent or action by any party shall be required and the transferor Bank shall
be released from its obligations hereunder to a corresponding extent. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee. In
connection with any such assignment, the transferor Bank shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $2,500 provided that such fee shall be paid by the Assignee if such
assignment is required by Section 8.2, 8.3 or 8.4. If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Administrative Agent certification as
to exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.4. Any assignment made during the
continuation of an Event of Default shall not be affected by any subsequent cure
of such Event of Default.
          (d) Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note, to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder.
          (e) No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.
          IX.7 Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

75



--------------------------------------------------------------------------------



 



          IX.8 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).
          (b) Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of Illinois or of the
United States of America for the Northern District of Illinois, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof. The
Borrower irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address set forth below. The Borrower hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum. Nothing herein shall affect the right of
the Administrative Agent to serve process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against the Borrower in
any other jurisdiction.
          IX.9 Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic or other written confirmation from such party of execution of a
counterpart hereof by such party).

76



--------------------------------------------------------------------------------



 



          IX.10 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          IX.11 Survival. All indemnities set forth herein (including, without
limitation, Sections 8.4 and 9.3) shall survive the execution and delivery of
this Agreement and the other Loan Documents and the making and repayment of the
Obligations.
          IX.12 Domicile of Loans. Each Bank may transfer and carry its Loans
at, to or for the account of any domestic or foreign branch office, subsidiary
or affiliate of such Bank.
          IX.13 Limitation of Liability. No claim may be made by the Borrower or
any other Person acting by or through Borrower against the Administrative Agent
or any Bank or the affiliates, directors, officers, employees, attorneys or
agent of any of them for any consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or by the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
the Borrower hereby waives, releases and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
          IX.14 Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower, and to EQR pursuant to the EQR
Guaranty and to any Down REIT Guarantor pursuant to any Down REIT Guaranty.
Notwithstanding the foregoing, no recourse under or upon any obligation,
covenant, or agreement contained in this Agreement shall be had against any
officer, director, shareholder, limited partner or employee of the Borrower or
any officer, director, shareholder or employee of EQR except in the event of
fraud or misappropriation of funds on the part of such officer, director,
shareholder or employee.

77



--------------------------------------------------------------------------------



 



          IX.15 Confidentiality. The Administrative Agent and each Bank shall
use reasonable efforts to assure that information about Borrower, EQR and its
Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to Administrative Agent or any Bank pursuant to the
provisions hereof or any other Loan Document is used only for the purposes of
this Agreement and shall not be divulged to any Person other than the
Administrative Agent, the Banks, and their affiliates and respective officers,
directors, employees and agents who are actively and directly participating in
the evaluation, administration or enforcement of the Loan, this Agreement, the
Loan Documents, the extension of credit hereunder or other banking services
business with the Borrower and its Affiliates, except: (a) to their attorneys
and accountants, (b) in connection with the enforcement of the rights and
exercise of any remedies of the Administrative Agent and the Banks hereunder and
under the other Loan Documents, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 9.6 hereof, who have agreed in writing to be bound by a
confidentiality agreement substantially equivalent to the terms of this
Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority or self-regulatory body having jurisdiction over, or
claiming jurisdiction or authority to oversee or regulate, the Administrative
Agent or any Bank or by any applicable law, rule, regulation or judicial
process.
          IX.16 Bank’s Failure to Fund.
          (a) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of Section 2.4, and the Administrative Agent may, in reliance
upon such assumption, make available to Borrower on such date a corresponding
amount. If and to the extent that such Bank shall not have so made such share
available to the Administrative Agent, such Bank and Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, in accordance with the provisions of
Section 2.4(c). If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement as of the date of such
Borrowing. Nothing contained in this Section or Section 2.4(c) shall be deemed
to reduce the Commitment of any Bank or in any way affect the rights of Borrower
with respect to any defaulting Bank or Administrative Agent. The failure of any
Bank to make available to the Administrative Agent such Bank’s share of any
Borrowing in accordance with Section 2.4(b) shall not relieve any other Bank of
its obligations to fund its Commitment, in accordance with the provisions
hereof.

78



--------------------------------------------------------------------------------



 



          (b) If a Bank does not remit to Administrative Agent such Bank’s Pro
Rata Share of a Loan in accordance herewith, then neither Administrative Agent
nor the other Banks shall be required or obligated to fund such Bank’s Pro Rata
Share of such Loan.
          (c) As used herein, the following terms shall have the meanings set
forth below:
          (i) “Defaulting Bank” shall mean any Bank which (x) does not remit to
the Administrative Agent such Bank’s Pro Rata Share of a Loan in accordance
herewith for a period of five (5) Business Days after notice of such failure
from Administrative Agent, (y) shall otherwise fail to perform such Bank’s
obligations under the Loan Documents for a period of five (5) Business Days
after notice of such failure from Administrative Agent, or (z) shall fail to pay
the Administrative Agent or any other Bank, as the case may be, upon demand,
such Bank’s Pro Rata Share of any costs, expenses or disbursements incurred or
made by the Administrative Agent and payable by such Bank pursuant to the terms
of the Loan Documents for a period of five (5) Business Days after notice of
such failure from Administrative Agent, and in all cases, such failure is not as
a result of a good faith dispute as to whether such advance is properly required
to be made pursuant to the provisions of this Agreement, or as to whether such
other performance or payment is properly required pursuant to the provisions of
this Agreement.
          (ii) “Junior Creditor” means any Defaulting Bank which has not
(x) fully cured each and every default on its part under the Loan Documents and
(y) unconditionally tendered to the Administrative Agent such Defaulting Bank’s
Pro Rata Share of all costs, expenses and disbursements required to be paid or
reimbursed pursuant to the terms of the Loan Documents.
          (iii) “Payment in Full” means, as of any date, the receipt by the
Banks who are not Junior Creditors of an amount of cash, in lawful currency of
the United States, sufficient to indefeasibly pay in full all Senior Debt.
          (iv) “Senior Debt” means (x) collectively, any and all indebtedness,
obligations and liabilities of the Borrower to the Banks who are not Junior
Creditors, or any of them, from time to time, whether fixed or contingent,
direct or indirect, joint or several, due or not due, liquidated or
unliquidated, determined or undetermined, arising by contract, operation of law
or otherwise, whether on open account or evidenced by one or more instruments,
and whether for principal, premium, interest (including, without limitation,
interest accruing after the filing of a petition initiating any proceeding
referred to in Section 6.1(f) or (g)), reimbursement for fees, indemnities,
costs, expenses or

79



--------------------------------------------------------------------------------



 



otherwise, which arise under, in connection with or in respect of the Loans or
the Loan Documents, and (y) any and all deferrals, renewals, extensions and
refundings of, or amendments, restatements, rearrangements, modifications or
supplements to, any such indebtedness, obligation or liability.
          (v) “Subordinated Debt” means (x) any and all indebtedness,
obligations and liabilities of Borrower to one or more Junior Creditors from
time to time, whether fixed or contingent, direct or indirect, joint or several,
due or not due, liquidated or unliquidated, determined or undetermined, arising
by contract, operation of law or otherwise, whether on open account or evidenced
by one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.
          (d) Immediately upon a Bank’s becoming a Junior Creditor, no Junior
Creditor shall, prior to Payment in Full of all Senior Debt:
          (i) accelerate, demand payment of, sue upon, collect, or receive any
payment upon, in any manner, or satisfy or otherwise discharge, any Subordinated
Debt, whether for principal, interest or otherwise;
          (ii) take or enforce any Liens to secure Subordinated Debt or attach
or levy upon any assets of Borrower to enforce any Subordinated Debt;
          (iii) enforce or apply any security for any Subordinated Debt; or
          (iv) incur any debt or liability, or the like, to, or receive any
loan, return of capital, advance, gift or any other property from, the Borrower.
          (e) In the event of:
          (i) any insolvency, bankruptcy, receivership, liquidation,
dissolution, reorganization, readjustment, composition or other similar
proceeding relating to Borrower;
          (ii) any liquidation, dissolution or other winding-up of the Borrower,
voluntary or involuntary, whether or not involving insolvency, reorganization or
bankruptcy proceedings;

80



--------------------------------------------------------------------------------



 



          (iii) any assignment by the Borrower for the benefit of creditors;
          (iv) any sale or other transfer of all or substantially all assets of
the Borrower; or
          (v) any other marshaling of the assets of the Borrower;
          each of the Banks shall first have received Payment in Full of all
Senior Debt before any payment or distribution, whether in cash, securities or
other property, shall be made in respect of or upon any Subordinated Debt. Any
payment or distribution, whether in cash, securities or other property that
would otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt. If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.
          (f) Each Junior Creditor shall file in any bankruptcy or other
proceeding of Borrower in which the filing of claims is required by law, all
claims relating to Subordinated Debt that such Junior Creditor may have against
Borrower and assign to the Banks who are not Junior Creditors all rights of such
Junior Creditor thereunder. If such Junior Creditor does not file any such claim
prior to forty-five (45) days before the expiration of the time to file such
claim, Administrative Agent, as attorney-in-fact for such Junior Creditor, is
hereby irrevocably authorized to do so in the name of such Junior Creditor or,
in Administrative Agent’s sole discretion, to assign the claim to a nominee and
to cause proof of claim to be filed in the name of such nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. The
Administrative Agent shall, to the exclusion of each Junior Creditor, have the
sole right, subject to Section 9.5 hereof, to accept or reject any plan proposed
in any such proceeding and to take any other action that a party filing a claim
is entitled to take. In all such cases, whether in administration, bankruptcy or
otherwise, the Person or Persons authorized to pay such claim shall pay to
Administrative Agent the amount payable on such claim and, to the full extent
necessary for that purpose, each Junior Creditor hereby transfers and assigns to
the Administrative Agent all of the Junior Creditor’s rights to any such
payments or distributions to which Junior Creditor would otherwise be entitled.
          (g) (i) If any payment or distribution of any character or any
security, whether in cash, securities or other property, shall be received by
any Junior Creditor in contravention of any of the terms hereof, such payment or
distribution or security shall be received for the benefit of, and shall
promptly be paid over or delivered and transferred to, Administrative Agent for
application to the payment of all Senior Debt, to the extent

81



--------------------------------------------------------------------------------



 



necessary to achieve Payment in Full. In the event of the failure of any Junior
Creditor to endorse or assign any such payment, distribution or security,
Administrative Agent is hereby irrevocably authorized to endorse or assign the
same as attorney-in-fact for such Junior Creditor.
          (ii) Each Junior Creditor shall take such action (including, without
limitation, the execution and filing of a financing statement with respect to
this Agreement and the execution, verification, delivery and filing of proofs of
claim, consents, assignments or other instructions that Administrative Agent may
require from time to time in order to prove or realize upon any rights or claims
pertaining to Subordinated Debt or to effectuate the full benefit of the
subordination contained herein) as may, in Administrative Agent’s sole and
absolute discretion, be necessary or desirable to assure the effectiveness of
the subordination effected by this Agreement.
          (h) (i) Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the other Loan Documents in reliance upon the absolute
subordination in right of payment and in time of payment of Subordinated Debt to
Senior Debt as set forth herein.
          (ii) Only upon the Payment in Full of all Senior Debt shall any Junior
Creditor be subrogated to any remaining rights of the Banks which are not
Defaulting Banks to receive payments or distributions of assets of the Borrower
made on or applicable to any Senior Debt.
          (iii) Each Junior Creditor agrees that it will deliver all instruments
or other writings evidencing any Subordinated Debt held by it to Administrative
Agent, promptly after request therefor by the Administrative Agent.
          (iv) No Junior Creditor may at any time sell, assign or otherwise
transfer any Subordinated Debt, or any portion thereof, including, without
limitation, the granting of any Lien thereon, unless and until satisfaction of
the requirements of Section 9.6 above and the proposed transferee shall have
assumed in writing the obligation of the Junior Creditor to the Banks under this
Agreement, in a form acceptable to the Administrative Agent.
          (v) If any of the Senior Debt should be invalidated, avoided or set
aside, the subordination provided for herein nevertheless shall continue in full
force and effect and, as between the Banks which are not Defaulting Banks and
all Junior Creditors, shall be and be deemed to remain in full force and effect.

82



--------------------------------------------------------------------------------



 



          (vi) Each Junior Creditor hereby irrevocably waives, in respect of
Subordinated Debt, all rights (x) under Sections 361 through 365, 502(e) and 509
of the Bankruptcy Code (or any similar sections hereafter in effect under any
other Federal or state laws or legal or equitable principles relating to
bankruptcy, insolvency, reorganizations, liquidations or otherwise for the
relief of debtors or protection of creditors), and (y) to seek or obtain
conversion to a different type of proceeding or to seek or obtain dismissal of a
proceeding, in each case in relation to a bankruptcy, reorganization, insolvency
or other proceeding under similar laws with respect to the Borrower. Without
limiting the generality of the foregoing, each Junior Creditor hereby
specifically waives (A) the right to seek to give credit (secured or otherwise)
to the Borrower in any way under Section 364 of the Bankruptcy Code unless the
same is subordinated in all respects to Senior Debt in a manner acceptable to
Administrative Agent in its sole and absolute discretion and (B) the right to
receive any collateral security (including any “super priority” or equal or
“priming” or replacement Lien) for any Subordinated Debt unless the Banks which
are not Defaulting Banks have received a senior position acceptable to the Banks
in their sole and absolute discretion to secure all Senior Debt (in the same
collateral to the extent collateral is involved).
          (i) (i) In addition to and not in limitation of the subordination
effected by this Section 9.16, the Administrative Agent and each of the Banks
which are not Defaulting Banks may in their respective sole and absolute
discretion also exercise any and all other rights and remedies available at law
or in equity in respect of a Defaulting Bank; and
          (ii) The Administrative Agent shall give each of the Banks notice of
the occurrence of a default under this Section 9.16 by a Defaulting Bank and if
the Administrative Agent and/or one or more of the other Banks shall, at their
option, fund any amounts required to be paid or advanced by a Defaulting Bank,
the other Banks who have elected not to fund any portion of such amounts shall
not be liable for any reimbursements to the Administrative Agent and/or to such
other funding Banks.
          (j) Notwithstanding anything to the contrary contained or implied
herein, a Defaulting Bank shall not be entitled to vote on any matter as to
which a vote by the Banks is required hereunder, including, without limitation,
any actions or consents on the part of the Administrative Agent as to which the
approval or consent of all the Banks or the Required Banks is required under
Article VIII, Section 9.5 or elsewhere, so long as such Bank is a Defaulting
Bank; provided, however, that in the case of any vote requiring the unanimous
consent of the Banks, if all the Banks other than the Defaulting Bank shall have
voted in accordance with each other, then the Defaulting Bank shall be deemed to
have voted in accordance with such Banks.

83



--------------------------------------------------------------------------------



 



          (k) Each of the Administrative Agent and any one or more of the Banks
which are not Defaulting Banks may, at their respective option, (i) advance to
the Borrower such Bank’s Pro Rata Share of the Loans not advanced by a
Defaulting Bank in accordance with the Loan Documents, or (ii) pay to the
Administrative Agent such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of this Agreement not theretofore paid by a Defaulting Bank. Immediately upon
the making of any such advance by the Administrative Agent or any one of the
Banks, such Bank’s Pro Rata Share and the Pro Rata Share of the Defaulting Bank
shall be recalculated to reflect such advance. All payments, repayments and
other disbursements of funds by the Administrative Agent to Banks shall
thereupon and, at all times thereafter be made in accordance with such Bank’s
recalculated Pro Rata Share unless and until a Defaulting Bank shall fully cure
all defaults on the part of such Defaulting Bank under the Loan Documents or
otherwise existing in respect of the Loans or this Agreement, at which time the
Pro Rata Share of the Bank(s) which advanced sums on behalf of the Defaulting
Bank and of the Defaulting Bank shall be restored to their original percentages.
          IX.17 Intentionally Omitted.
          IX.18 Down REIT Guaranties.
          (a) Notwithstanding any other provision hereof or of any other Loan
Document to the contrary, the Administrative Agent and the Banks agree with
Borrower that any funds, claims, or distributions actually received by the
Administrative Agent for the account of any Bank as a result of the enforcement
of, or pursuant to, any Down REIT Guaranty, net of the Administrative Agent’s
and the Banks’ expenses of collection thereof (such net amount, “Down REIT
Guaranty Proceeds”), shall be made available for distribution equally and
ratably (in proportion to the aggregate amount of principal, interest and other
amounts then owed in respect of the Obligations or of an issuance of Public
Debt, as the case may be) among the Administrative Agent and the Banks and the
trustee or trustees of any Unsecured Debt, not subordinated to the Obligations
(or to the holders thereof), issued by Borrower, before or after the Effective
Date, in offerings registered under the Securities Act of 1933, as amended, or
in transactions exempt from registration pursuant to rule 144A or Regulation 8
thereunder or listed on non-U.S. securities exchanges (“Public Debt”), and the
Administrative Agent is hereby authorized by Borrower, by each Bank and by each
Down REIT Guarantor by its execution and delivery of a Down REIT Guaranty, to
make such Down REIT Guaranty Proceeds so available. No Bank shall have any
interest in any amount paid over by the Administrative Agent to the trustee or
trustees in respect of any Public Debt (or to the holders thereof) pursuant to
the foregoing authorization. This Section 9.18 shall apply solely to Down REIT
Guaranty Proceeds, and not to any payments, funds, claims or distributions
received by the Administrative Agent or any Bank directly or indirectly

84



--------------------------------------------------------------------------------



 



from Borrower or any other Person other than from a Down REIT Guarantor pursuant
to a Down REIT Guaranty. Borrower is aware of the terms of the Down REIT
Guaranties, and specifically understands and agrees with the Administrative
Agent and the Banks that, to the extent Down REIT Guaranty Proceeds are
distributed to holders of Public Debt or their respective trustees, such Down
REIT Guarantor has agreed that the Obligations will not be deemed reduced by any
such distributions and such Down REIT Guarantor shall continue to make payments
pursuant to its Down REIT Guaranty until such time as the Obligations have been
paid in full (and the Commitments have been terminated), after taking into
account any such distributions of Down REIT Guaranty Proceeds in respect of
Indebtedness other than the Obligations.
          (b) Nothing contained herein shall be deemed (1) to limit, modify, or
alter the rights of the Administrative Agent and the Banks under any Down REIT
Guaranty, (2) to subordinate the Obligations to any Public Debt, or (3) to give
any holder of Public Debt (or any trustee for such holder) any rights of
subrogation.
          (c) This Section 9.18 and all Down REIT Guaranties, are for the sole
benefit of the Administrative Agent and the Banks and their respective
successors and assigns. Nothing contained herein or in any Down REIT Guaranty
shall be deemed for the benefit of any holder of Public Debt, or any trustee for
such holder; nor shall anything contained herein or therein be construed to
impose on the Administrative Agent or any Bank any fiduciary duties, obligations
or responsibilities to the holders of any Public Debt or their trustees
(including, but not limited to, any duty to pursue any Down REIT Guarantor for
payment under its Down REIT Guaranty).
          IX.19 USA PATRIOT Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

85



--------------------------------------------------------------------------------



 



          IX.20 Public/Private Information. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Syndication Agent will make
available to the Banks materials and/or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Banks may be “public-side” lenders (i.e.,
Banks that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Borrower shall be
deemed to have authorized the Administrative Agent, the Syndication Agent and
the Banks to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
marked “PUBLIC” or through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Syndication Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 



--------------------------------------------------------------------------------



 



          IX.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (ii) (A) the Administrative Agent and each Joint Lead
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower or any of
its Affiliates, and (B) neither the Administrative Agent nor any Joint Lead
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and the commitment
letter; and (iii) the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor either Joint Lead Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty arising on or before the date of this Agreement in connection with any
aspect of any transaction contemplated hereby.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            ERP OPERATING LIMITED PARTNERSHIP
      By:   Equity Residential                     By:   /s/ Mark J. Parrell    
    Name:   Mark J. Parrell        Title:   Senior Vice President and Treasurer
 
Facsimile number: (312) 454-0039
Address: Two North Riverside Plaza
                  Suite 400
                  Chicago, Illinois 60606
                  Attn: Chief Financial Officer     

For purposes of agreeing to be bound
by the provisions of Section 5.13 only:

          EQUITY RESIDENTIAL
      By:   /s/ Mark J. Parrell         Name:   Mark J. Parrell        Title:  
Senior Vice President and Treasurer     

88



--------------------------------------------------------------------------------



 



         

Commitments

            BANK OF AMERICA, N.A., as Administrative
Agent and as a Bank
      By:   /s/ Mark A. Mokelke         Name:   Mark A. Mokelke        Title:  
Vice President
     
Bank of America, N.A.
Mail Code
231 South LaSalle Street
Chicago, Illinois 60697
Attention:
Telecopy:     

Commitment: $45,000,000

89



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Syndication
Agent and as a Bank
      By:   /s/ Marc Costantino         Name:   Marc Costantino        Title:  
Executive Director     

Commitment: $45,000,000

90



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA INC., as
Documentation Agent and as a Bank
      By:   /s/ Ricardo James         Name:   Ricardo James        Title:      
 

Commitment: $30,000,000

91



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Bank
      By:   /s/ Brenda Casey         Name:   Brenda Casey        Title:  
Director              By:   /s/ J.T. Coe         Name:   J.T. Coe       
Title:   Managing Director     

Commitment: $30,000,000

            DEUTSCHE BANK SECURITIES INC.,
as Documentation Agent
      By:   /s/ James Rolison         Name:   James Rolison        Title:  
Director              By:   /s/ George Reynolds         Name:   George Reynolds 
      Title:   Director   

92



--------------------------------------------------------------------------------



 



         

            REGIONS BANK, as Documentation Agent and as a
Bank
      By:   /s/ Lori Chambers         Name:   Lori Chambers        Title:   Vice
President     

Commitment: $30,000,000

93



--------------------------------------------------------------------------------



 



            ROYAL BANK OF SCOTLAND PLC, as
Documentation Agent and as a Bank
      By:   /s/ Brett Thompson         Name:   Brett Thompson        Title:  
Vice President     

Commitment: $30,000,000

94



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent and as a Bank
      By:   /s/ Renee Lewis         Name:   Renee Lewis        Title:   Vice
President     

Commitment: $30,000,000

95



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK, as Managing Agent and
as a Bank
      By:   /s/ Michael Mitro         Name:   Michael Mitro        Title:  
Senior Vice President     

Commitment: $30,000,000

96



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER INC., as
Managing Agent and as a Bank
      By:   /s/ Brian McNany         Name:   Brian McNany        Title:  
Authorized Signatory     

Commitment: $25,000,000

97



--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA, as Managing
Agent and as a Bank
      By:   /s/ David Millett         Name:   David Millett        Title:   Vice
President     

Commitment: $25,000,000

98



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, as Managing Agent
and as a Bank
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory     

Commitment: $25,000,000

99



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL
ASSOCIATION, as Managing Agent and as a Bank
      By:   /s/ Cynthia A. Bean         Name:   Cynthia A. Bean        Title:  
Vice President     

Commitment: $25,000,000

100



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as Managing Agent
and as a Bank
      By:   /s/ Winita Lau         Name:   Winita Lau        Title:   Assistant
Vice President     

Commitment: $25,000,000

101



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a
Bank
      By:   /s/ Dennis Owen Gallagher         Name:   Dennis Owen Gallagher     
  Title:   Senior Vice President     

Commitment: $25,000,000

102



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Bank
      By:   /s/ Nancy B. Richards         Name:   Nancy B. Richards       
Title:   Senior Vice President     

Commitment: $20,000,000

103



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A., as a Bank
      By:   /s/ Kevin Jordan         Name:   Kevin Jordan        Title:   Senior
Vice President     

Commitment: $20,000,000

104



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Bank
      By:   /s/ Leslie A. Vogel         Name:   Leslie A. Vogel        Title:  
Vice President     

Commitment: $15,000,000

105



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK, as a Bank
      By:   /s/ Kenneth R. McDonnell         Name:   Kenneth R. McDonnell       
Title:   Vice President     

Commitment: $10,000,000

106



--------------------------------------------------------------------------------



 



            BANK OF TOKYO — MITSUBISHI UFJ, LTD., as
a Bank
      By:   /s/ James T. Taylor         Name:   James T. Taylor        Title:  
Vice President     

Commitment: $10,000,000

107



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY, as a Bank
      By:   /s/ Kate Spadoni         Name:   Kate Spadoni        Title:   Second
Vice President     

Commitment: $5,000,000

108



--------------------------------------------------------------------------------



 



Total Commitments

$500,000,000





--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE

      $_______________   Chicago, Illinois     _______  ___,2007

          For value received, ERP Operating Limited Partnership, an Illinois
partnership (the “Borrower”), promises to pay to the order of _____ (the
“Bank”), for the account of its Applicable Lending Office, the unpaid principal
amount of each Loan made by the Bank to the Borrower pursuant to the Agreement
referred to below on the Maturity Date (as such term is defined in the
Agreement). The Borrower promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States, in Federal or other immediately available funds at
the office of Bank of America, N.A., 901 Main Street, Dallas, TX 75202.
          All Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Agreement.
          This note is one of the Notes referred to in, and is delivered
pursuant to and subject to all of the terms of, the Credit Agreement dated as of
October 5, 2007 among the Borrower, the banks party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent,
and CITICORP NORTH AMERICA INC., DEUTSCHE BANK SECURITIES INC., REGIONS BANK,
THE ROYAL BANK OF SCOTLAND PLC, and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agents (as the same may be amended from time to time, the
“Agreement”). Terms defined in the Agreement are used herein with the same
meanings. Reference is made to the Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.
A-1

 



--------------------------------------------------------------------------------



 



            ERP OPERATING LIMITED PARTNERSHIP
      By:   Equity Residential             By:           Name:          
Title:        

A-2

 



--------------------------------------------------------------------------------



 



Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                                      Amount of             Amount of   Type of
  Principal       Maturity     Date   Loan   Loan   Repaid   Date   Made By  
Notation
 
                       

A-3

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Intentionally Omitted
B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTICE OF BORROWING
______________________, _____
Bank of America, N.A., as Administrative Agent for the Banks party to the Credit
Agreement referred to below
______________________
______________________
Attention:
Ladies and Gentlemen:
          Reference is hereby made to that certain Credit Agreement dated as of
October 5, 2007 among ERP Operating Limited Partnership (the “Borrower”), the
banks party thereto, BANK OF AMERICA, N.A., as Administrative Agent, JPMORGAN
CHASE BANK, N.A., as Syndication Agent, and CITICORP NORTH AMERICA INC.,
DEUTSCHE BANK SECURITIES INC., REGIONS BANK, THE ROYAL BANK OF SCOTLAND PLC, and
U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents.
          The Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.1 of the Credit Agreement that the Borrower hereby requests a
Borrowing under the Credit Agreement and, in that connection, sets forth below
the information relating to such Borrowing or issuance (the “Proposed
Borrowing”) as required pursuant to the terms of the Credit Agreement:

  1.   Amount of Loans: _____________     2.   Date of Proposed Borrowing:
___________     4.   Type of Loan(check one only):

  o    Base Rate Loan     o    Euro-Dollar Loan with Euro-Dollar Interest Period
of:

  o    [1, 2, 3 or 6 months (or shorter but not less than 7 days)] ending _____

X-1

 



--------------------------------------------------------------------------------



 



     Proceeds of such Loans are to be credited to Bank of America Account # (or
wired to such other bank and account as instructed) (or used to pay down Base
Rate Loan in the amount of _______).
     The Borrower hereby certifies that the conditions precedent contained in
Section [3.1] [3.2] are satisfied on the date hereof and will be satisfied on
the date of the Proposed Borrowing.

            ERP OPERATING LIMITED PARTNERSHIP
      By:   Equity Residential             By:           Name:          
Title:        

X-2

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Intentionally Omitted
D-1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TRANSFER SUPPLEMENT
          TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of ___, 200_
between ________(the “Assignor”) and _____ having an address at _____ (the
“Purchasing Bank”).
WITNESSETH:
          WHEREAS, the Assignor has made loans to ERP Operating Limited
Partnership, an Illinois limited partnership (the “Borrower”), pursuant to the
Credit Agreement dated as of October 5, 2007 among the Borrower, the banks party
thereto, BANK OF AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE BANK,
N.A., as Syndication Agent, and CITICORP NORTH AMERICA INC., DEUTSCHE BANK
SECURITIES INC., REGIONS BANK, THE ROYAL BANK OF SCOTLAND PLC, and U.S. BANK
NATIONAL ASSOCIATION, as Documentation Agents. All capitalized terms used and
not otherwise defined herein shall have the respective meanings set forth in the
Agreement; and
          WHEREAS, the Purchasing Bank desires to purchase and assume from the
Assignor, and the Assignor desires to sell and assign to the Purchasing Bank,
certain rights, title, interest and obligations under the Agreement.
          NOW, THEREFORE, IT IS AGREED:
          1. In consideration of the amount set forth in the receipt (the
“Receipt”) given by Assignor to Purchasing Bank of even date herewith, and
transferred by wire to Assignor, the Assignor hereby assigns and sells, without
recourse, representation or warranty except as specifically set forth herein, to
the Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from
the Assignor, a _% interest (the “Purchased Interest”) of the Assignor’s rights
and obligations under the Agreement as of the Effective Date (as defined below)
including, without limitation, such percentage interest of the Assignor in any
Loans owing to the Assignor, any Loan held by the Assignor, the Commitment of
the Assignor and any other interest of the Assignor under any of the Loan
Documents.
          2. The Assignor (i) represents and warrants that as of the date hereof
the amount of the aggregate outstanding principal amount of its share of the
Loans owing to it (without giving effect to assignments thereof which have not
yet become effective) is $ ___; (ii) represents and warrants that it is the
legal and
E-1

 



--------------------------------------------------------------------------------



 



beneficial owner of the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim; (iii) represents and warrants
that it has not received any notice of Default or Event of Default from the
Borrower; (iv) represents and warrants that it has full power and authority to
execute and deliver, and perform under, this Transfer Supplement, and all
necessary corporate and/or partnership action has been taken to authorize, and
all approvals and consents have been obtained for, the execution, delivery and
performance thereof; (v) represents and warrants that this Transfer Supplement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (vi) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations (or
the truthfulness or accuracy thereof) made in or in connection with the
Agreement or the other Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement, or the other
Loan Documents or any other instrument or document furnished pursuant thereto;
and (vii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, EQR or any Down REIT
Guarantor or the performance or observance by the Borrower, EQR or any Down REIT
Guarantor of any of its obligations under the Agreement or the other Loan
Documents or any other instrument or document furnished pursuant thereto. Except
as a result of a material misrepresentation of those representations
specifically set forth in this Paragraph 2, this assignment shall be without
recourse to Assignor.
          3. The Purchasing Bank (i) confirms that it has received a copy of the
Agreement, and the other Loan Documents, together with such financial statements
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Transfer Supplement and
to become a party to the Agreement, and has not relied on any statements made by
Assignor or Skadden, Arps, Slate, Meagher & Flom LLP; (ii) agrees that it will,
independently and without reliance upon any of the Administrative Agent, the
Assignor or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and will make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Agreement, and the other Loan Documents; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Agreement, and the other Loan Documents as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto; (iv) agrees that it will be bound by and perform in
accordance with their terms all of the obligations which by the terms of the
Agreement are required to be performed by it as a Bank; (v) specifies as its
address for notices and lending office, the office set forth beneath its name on
the signature page hereof; (vi) confirms that it has full power and authority to
execute and deliver, and perform under, this
E-2

 



--------------------------------------------------------------------------------



 



Transfer Supplement, and that all necessary corporate and/or partnership action
has been taken to authorize, and all approvals and consents have been obtained
for, the execution, delivery and performance thereof; (vii) certifies that this
Transfer Supplement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; and (viii) confirms that the interest
being assigned hereunder is being acquired by it for its own account, for
investment purposes only and not with a view to the public distribution thereof
and without any present intention of its resale in either case that would be in
violation of applicable securities laws.
          4. This Transfer Supplement shall be effective on the date (the
“Effective Date”) on which all of the following have occurred (i) it shall have
been executed and delivered by the parties hereto, (ii) copies hereof shall have
been delivered to the Administrative Agent and the Borrower, (iii) Purchasing
Bank shall have received an original Note and (iv) the Purchasing Bank shall
have paid to the Assignor the agreed purchase price as set forth in the Receipt.
          5. On and after the Effective Date, (i) the Purchasing Bank shall be a
party to the Agreement and, to the extent provided in this Transfer Supplement,
have the rights and obligations of a Bank thereunder and be entitled to the
benefits and rights of the Banks thereunder and (ii) the Assignor shall, to the
extent provided in this Transfer Supplement as to the Purchased Interest,
relinquish its rights (except any rights of the Assignor under Sections 8.3, 8.4
and 9.3 for the period prior to the Effective Date) and be released from its
obligations under the Agreement.
          6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Agreement, and the Notes in
respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.
          7. This Transfer Supplement may be executed in any number of
counterparts which, when taken together, shall be deemed to constitute one and
the same instrument.
          8. Assignor hereby represents and warrants to Purchasing Bank that it
has made all payments demanded to date by Bank of America, N.A. (“BofA”) as
Administrative Agent in connection with the Assignor’s Pro Rata Share of the
obligation to reimburse the Agent for its expenses and made all Loans required.
In the event BofA, as Administrative Agent, shall demand reimbursement for fees
and expenses from Purchasing Bank for any period prior to the Effective Date,
Assignor hereby agrees to promptly pay BofA, as Administrative Agent, such sums
directly, subject, however, to Paragraph 12 hereof.
E-3

 



--------------------------------------------------------------------------------



 



          9. Assignor will, at the cost of Assignor, and without expense to
Purchasing Bank, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.
          10. The parties agree that no broker or finder was instrumental in
bringing about this transaction. Each party shall indemnify and defend the other
and hold the other free and harmless from and against any damages, costs or
expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements) suffered by such party arising from claims by any broker or
finder that such broker or finder has dealt with said party in connection with
this transaction.
          11. Subject to the provisions of Paragraph 12 hereof, if, with respect
to the Purchased Interest only, Assignor shall on or after the Effective Date
receive (a) any cash, note, securities, property, obligations or other
consideration in respect of or relating to the Loans or the Loan Documents or
issued in substitution or replacement of the Loans or the Loan Documents, (b)
any cash or non-cash consideration in any form whatsoever distributed, paid or
issued in any bankruptcy proceeding in connection with the Loans or the Loan
Documents or (c) any other distribution (whether by means of repayment,
redemption, realization of security or otherwise), Assignor shall accept the
same as Purchasing Bank’s agent and hold the same on behalf of and for the
benefit of Purchasing Bank, and shall deliver the same forthwith to Purchasing
Bank in the same form received, with the endorsement (without recourse) of
Assignor when necessary or appropriate. If the Assignor shall fail to deliver
any funds received by it on the same Business Day of receipt, or such funds are
received by Assignor after 4:00 p.m., Eastern Standard Time, then the following
Business Day after receipt, said funds shall accrue interest at the federal
funds interest rate and in addition to promptly remitting said amount, Assignor
shall remit such interest from the date received to the date such amount is
remitted to the Purchasing Bank.
          12. Assignor and Purchasing Bank each hereby agree to indemnify and
hold harmless the other, each of its directors and each of its officers in
connection with any claim or cause of action based on any matter or claim based
on the acts of either while acting as a Bank under the Agreement. Promptly after
receipt by the indemnified party under this Paragraph of notice of the
commencement of any action,
E-4

 



--------------------------------------------------------------------------------



 



such indemnified party shall notify the indemnifying party in writing of the
commencement thereof. If any such action is brought against any indemnified
party and that party notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof, with counsel satisfactory to such indemnified
party, and after receipt of notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Paragraph for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof. In no event shall the
indemnified party settle or consent to a settlement of such cause of action or
claim without the consent of the indemnifying party.
E-5

 



--------------------------------------------------------------------------------



 



          13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAWS OF THE STATE OF ILLINOIS.
Wire Transfer Instructions:                     

            By:           Name:           Title:               By:          
Name:           Title:        

Receipt and Consent acknowledged this
__ day of __, 200_:

          BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:           [IF REQUIRED ADD THE
FOLLOWING:]

ERP OPERATING LIMITED PARTNERSHIP
      By:   Equity Residential             By:           Name:          
Title:        

E-6

 



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
107 Lawrence
  Brooklyn, NY
1111 25th St
  Washington, D.C.
1210 Mass
  Washington, D.C.
2300 Elliott
  Seattle, WA
303 Third Street — Residential
  Cambridge, MA (G)
303 Third Street — Condo
  Cambridge, MA (G)
500 Elliott, LLC
  Seattle, WA (G)
71 Broadway
  New York, NY (G)
77 Hudson
  Jersey City, NJ
420 East 80th Street
  New York, NY
600 Washington
  New York, NY (G)
Abington Glen
  Abington, MA
Acacia Creek
  Scottsdale, AZ
Alborada
  Fremont, CA
Alexander on Ponce
  Atlanta, OA
Alexandria at Lake Buena Vista
  Orlando, FL
Arbors of Brentwood
  Nashville, TN
Ashley Park at Brier Creek
  Raleigh, NC
Ashton, The
  Corona Hills, CA
Aspen Crossing
  Silver Spring, MD
Audubon Village
  Tampa, FL
Auvers Village
  Orlando, FL
Avenue Royale
  Jacksonville, FL
Azure Creek at Tatum Ranch
  Phoenix, AZ
Balcones Club
  Austin, TX
Ball Park Lofts
  Denver, CO
Barrington Place
  Oviedo, FL
Bay Ridge
  San Pedro, CA
Bayside at the Islands
  Gilbert, AZ
Bell Road I & II
  Nashville, TN
Bella Vista I & II
  Los Angeles, CA
Bella Vista III
  Los Angeles, CA
Bella Vista
  Phoenix, AZ
Bellagio Apartment Homes
  Scottsdale, AZ
Belle Arts Condominium Homes, LLC
  Bellevue, WA
Bellevue Meadows
  Bellevue, WA
Beneva Place
  Sarasota, FL
Bermuda Cove
  Jacksonville, FL
Bishop Park
  Winter Park, FL
Braewood, LLC
  Bothell, WA
Bramblewood
  San Jose, CA
Brentwood
  Vancouver, WA
Breton Mill
  Houston, TX
Bridford Lakes II
  Greensboro, NC
Bridgeport
  Raleigh, NC

F-1



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Bridgewater at Wells Crossing
  Orange Park, FL
Broadway
  Garland, TX
Brookside (CO)
  Boulder, CO
Brookside II (MD)
  Frederick, MD
Cambridge at Hickory Hollow
  Antioch, TN
Cambridge Estates
  Norwich, CT
Camellero
  Scottsdale, AZ
Canyon Crest
  Santa Clarita,CA
Canyon Ridge
  San Diego, CA
Carlyle Mill
  Alexandria, VA
Canmel Terrace
  San Diego, CA
Casa Capricorn
  San Diego, CA
Casa Ruiz
  San Diego, CA
Cascade at Landmark
  Alexandria, VA
Center Pointe
  Beaverton, OR
Centre Club
  Ontario, CA
Centre Club II
  Ontario, CA
Champion Oaks
  Houston, TX
Chandler Court
  Chandler, AZ
Chantecleer Lakes Condominium Home:
  Naperville, IL
Chatelaine Park
  Duluth, GA
Chelsea Square
  Redmond, WA
Cherry Creek IV
  Hermitage, TN
Chestnut Hills
  Puyaliup, WA
Chinatown Gateway (Land)
  Los Angeles, CA
Cimarron Ridge
  Aurora, CO
City View (GA)
  Atlanta, GA (G)
Clarion
  Decatur, GA
Clarys Crossing
  Columbia, MD
Club at the Green
  Beaverton, OR
Coach Lantern
  Scarborough, ME
Coachman Trails
  Plymouth, MN
Coconut Palm Club
  Coconut Creek, GA
Colinas Pointe
  Denver, CO
Collier Ridge
  Atlanta, GA
Colonial Village
  Plainville, CT
Colorado Pointe
  Denver, CO
Copper Canyon
  Highlands Ranch, CO
Copper Creek
  Tempe, AZ
Copper Terrace
  Orlando, FL
Cortona at Dana Park
  Mesa, AZ
Country Brook
  Chandler, AZ
Country Gables
  Beaverton, OR
Cove at Boynton Beach I
  Boynton Beach, FL
Cove at Boynton Beach II
  Boynton Beach, FL
Cove at Fishers Landing
  Vancouver, WA

F-2



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Creekside Village
  Mountlake Terrace, WA
Creekwood
  Charlotte, NC
Crescent at Cherry Creek
  Denver, CO
Crosswinds
  St. Petersburg, FL
Crowntree Lakes
  Orlando, FL
Crystal Village
  Attleboro, MA
Cypress Lake at Waterford
  Orlando, FI
Dartmouth Woods
  Lakewood, CO
Dean Estates
  Taunton, MA
Deerwood (SD)
  San Diego, CA
Defoor Village
  Atlanta, GA
Desert Homes
  Phoenix, AZ
Duraleigh Woods
  Raleigh, NC
Eagle Canyon
  Chino Hills, CA
Emerson Place
  Boston, MA (G)
Emerson Place/CRP II
  Boston, MA
Enclave at Winston Park
  Coconut Creek, FL
Enclave, The
  Tempe, AZ
EOF Orange
  Orange, CA
Estate at Wellington Green
  Wellington, FL
Estates at Maitland Summit
  Orlando, FL
Estates at Phipps
  Atlanta, GA
Estates at Tanglewood
  Westminster, CO
Fairfield
  Stamford, CT (G)
Fairland Gardens
  Silver Spring, MD
Fairway Greens, LLC
  Pembroke Pines, FL
Famham Park
  Houston, TX
Fifth Avenue North Combined
  Seattle, WA (G)
Four Lakes 5
  Lisle, IL (G)
Four Lakes Athletic Club
  Lisle, IL (G)
Four Lakes Condo, LLC Phase VI
  Lisle, IL
Four Lakes Condo, LLC Phase VIII
  Lisle, IL
Fox Run (WA)
  Federal Way, WA
Fox Run II (WA)
  Federal Way, WA
Foxcroft
  Scarborough, ME
Gables Grand Plaza
  Coral Gables, FL (G)
Gatehouse at Pine Lake
  Pembroke Pines, FL
Gatehouse on the Green
  Plantation, FL
Gates of Redmond
  Redmond, WA
Gateway at Maiden Center
  Maiden, MA (G)
Gatewood
  Pleasanton, CA
Glastonbury Center
  Glastonbury, CT
Gore Meadows
  Watertown, MA
Gramercy Park
  Houston, TX
Granada Highlands
  Maiden, MA (G)
Grand Marquis Condominium, LLC
  Plantation, FL

F-3



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Grandeville at River Place
  Oviedo, FL
Greenfield Village
  Rocky Hill, CT
Greentree I
  Glen Bumie, MD
Greentree 2
  Glen Bumie, MD
Greentree 3
  Glen Bumie, MD
Hammocks Place
  Miami, FL
Hamptons
  Puyallup, WA
Harborview
  San Pedro, CA
Harbour Town
  Boca Raton, FL
Hathaway
  Long Beach, CA
Heights on Capitol Hill
  Seattle, WA(G)
Heritage Ridge
  Lynwood, WA
Heritage, The
  Phoenix, AZ
Heron Pointe
  Boynton Beach, FL
Hidden Lakes
  Haltom City, TX
Hidden Oaks
  Cary, NC
Hidden Palms
  Tampa, FL
Highland Glen
  Westwood, MA
Highlands, The
  Scottsdale, AZ
Hudson Crossing
  New York, NY (G)
Hudson Crossing II
  NewYork, NY
Hudson Pointe
  Jersey City, NJ
Hunt Club
  Charlotte, NC
Hunt Club II
  Charlotte, NC
Huntington Park
  Everett, WA
Indian Bend
  Scottsdale, AZ
Indian Tree
  Arvada, CO
Indigo Springs
  Kent, WA
Ivy Place
  Atlanta, GA
Junipers at Yarmouth
  Yarmouth, ME
Kempton Downs
  Gresham, OR
Kenwood Mews
  Los Angeles, CA
Keystone
  Austin, TX
Kings Colony
  Miami, FL
Kingsport
  Alexandria, VA
Kirby Place
  Houston, TX
La Mirage
  San Diego, CA
La Mirage IV
  San Diego, CA
La Tour Fontaine
  Houston, TX
Lakes at Vinings
  Atlanta, GA
Lakeshore at Preston
  Plano, TX
Lakeville Resort
  Petaluma, CA
Lakewood Oaks
  Dallas, TX
Landings at Port Imperial
  W. New York, NJ
Larkspur Shores
  Hilliard, OH
Larkspur Woods
  Sacramento, CA

F-4



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Laurel Ridge
  Chapel Hill, NC
Laurel Ridge II
  Chapel Hill, NC
Lexington Farm
  Alpharetta, GA
Lexington Park
  Orlando, FL
Lincoln Green
  Pleasant Hill, CA
Little Cottonwoods
  Tempe, AZ
Lofton Place
  Tampa, FL
Longfellow Place
  Boston, MA (G)
Longview Place
  Waltham, MA
Madison at Stone Creek
  Austin, TX
Madison at the Arboretum
  Austin, TX
Madison at Walnut Creek
  Austin, TX
Madison at Wells Branch
  Austin, TX
Madison on Melrose
  Richardson, TX
Madison on the Parkway
  Dallas, TX
Magnolia at Whitlock
  Marietta, GA
Magnuson Pointe, LLC
  Seattle, WA
Mariners Wharf
  Orange Park, FL
Marquessa
  Corona Hills, CA
Martha Lake
  Lynnwood, WA
Merrill Creek
  Lakewood, WA
Metro on First
  Seattle, WA (G)
Milano Terrace Private Residences
  Scottsdale, AZ
Mill Creek
  Milpitas, CA
Millbrook I
  Alexandria, VA
Mira Flores
  Palm Beach Gardens, FL
Mission Bay
  Orlando, FL
Missions at Sunbow
  Chula Vista, CA
Misty Woods
  Cary, NC
Montecito
  Valencia, CA
Monterra in Mill Creek
  Mill Creek, WA
Montevista
  Dallas, TX
Montclair Metro
  Montclair, NJ
Morningside
  Scottsdale, AZ
Mountain Park Ranch
  Phoenix, AZ
Mountain Terrace
  Stevenson Ranch, CA
Newport Heights
  Tukwila, WA
North Pier at Harborside
  Jersey City, NJ
Northampton 2
  Largo, MD
Northlake (MD)
  Germantown, MD
Northridge
  Pleasant Hill, CA
Northwoods Village
  Cary,NC
Oaks (NC)
  Charlotte, NC
Oaks at Falls Church
  Falls Church, VA
Ocean Crest
  Solana Beach, CA
Olympus Towers
  Seattle, WA (G)

F-5



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Orchard Ridge
  Lynnwood, WA
Overlook Manor
  Frederick, MD
Overlook Manor II
  Frederick, MD
Overtook Manor III
  Frederick, MD
Paces Station
  Atlanta, OA
Pacific Cove at Playa Del Rey, LLC
  Playa Del Ray, CA
Palladia
  Hillsboro, OR
Panther Ridge
  Federal Way, WA
Paradise Pointe
  Dania, FL
Parc Royale
  Houston, TX
Pare Vue at Lake Buena Vista
  Orlando, FL
Park at Turtle Run
  Coral Springs, FL
Park Bloomingdale Condominium Home
  Bloomingdale, IL
Park Meadow
  Gilbert, AZ
Park Place (TX)
  Houston, TX
Park West (CA)
  Los Angeles, CA
Parkside
  Union City, CA
Parkview Terrace
  Redlands, CA
Parkwood (CT)
  East Haven, CT
Phillips Park
  Wellesley, MA
Pine Harbour
  Orlando, FL
Playa Pacifica
  Hermosa Beach,CA
Plum Tree
  Hales Comers, WI
Pointe at South Mountain
  Phoenix, AZ
Polos East
  Orlando, FL
Port Royale
  Ft Lauderdale, FL (G)
Port Royale II
  Ft Lauderdale, FL (G)
Port Royale III
  Ft Lauderdale, FL (G)
Port Royale IV
  Ft Lauderdale, FL
Portofino
  Chino Hills, CA
Preakness
  Antioch, TN
Preserve at Deer Creek
  Deerfield Beach, FL
Prime, The
  Arlington, VA
Promenade (FL)
  St Petersburg, FL
Promenade at Aventura
  Aventura, FL
Promenade at Peachtree
  Chamblee, GA
Promenade at Town Center I
  Valencia, CA
Promenade at Wyndham Lakes
  Coral Springs, FL
Promenade Terrace
  Corona, CA
Promontory Pointe I & II
  Phoenix, AZ
Prospect Towers
  Hackensack, NJ
Prospect Towers II
  Hackensack, NJ
Providence
  Bothell, WA
Ranch at Fossil Creek
  Haltom City, TX
Ravinia
  Greenfield, WI
Redlands Lawn and Tennis
  Redlands, CA

F-6



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Redmond Ridge (Land)
  Redmond, WA
Regency
  Charlotte, NC
Regency Palms
  Huntington Beach, CA
Regency Park
  Centreville, VA
Remington Place
  Phoenix, AZ
Reserve at Clarendon Centre, The
  Arlington, VA (G)
Reserve at Eisenhower, The
  Alexandria, VA
Reserve at Empire Lakes
  Rancho Cucamonga, CA
Reserve at Moreno Valley Ranch
  Moreno Valley, CA
Residences at Little River
  Haverhill, MA
Richmond Townhomes
  Houston, TX
Ridgewood Village
  San Diego, CA
Ridgewood Village II
  San Diego, CA
Rincon
  Houston, TX
River Hill
  Grand Prairie, TX
River Park
  Fort Worth, TX
River Stone Ranch
  Austin, TX
Rivera at West Village
  Dallas, TX
Rivers Edge
  Waterbury, CT
Rock Creek
  Canboro, NC
Rosecliff
  Quincy, MA
Rosecliff II
  Quincy, MA
Royal Oaks (FL)
  Jacksonville, FL
Sabal Palm at Boot Ranch
  Palm Harbor, FL
Sabal Palm at Carrollwood Place
  Tampa, FL
Sabal Palm at Lake Buena Vista
  Orlando, FL
Sabal Palm at Metrowest
  Orlando, FL
Sabal Palm at Metrowest II
  Orlando, FL
Sabal Pointe
  Coral Springs, FL
Saddle Ridge
  Ashburn, VA
Sailboat Bay
  Raleigh, NC
San Marcos
  Scottsdale, AZ
Savannah at Park Place
  Atlanta, GA
Savannah Lakes
  Boynton Beach, FL
Scottsdale Meadows
  Scottsdale, AZ
Seeley Lake
  Lakewood, WA
Seventh & James
  Seattle, WA
Shadow Creek
  Winter Springs, FL
Shadow Lake
  Doraville, GA
Sheffield Court
  Arlington, VA
Silver Spring
  Silver Spring, MD
Silver Springs (FL)
  Jacksonville, FL
Skylark
  Union City, CA
Sommerset Place
  Raleigh, NC
Sonata at Cherry Creek
  Denver, CO
Sonoran
  Phoenix, AZ

F-7



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
South Palm Place Condominium Homes
  Tamarac, FL
Southwood
  Palo Alto, CA
Spring Hill Commons
  Acton, MA
Springbrook Estates
  Riverside, CA
St. Andrews at Winston Park
  Coconut Creek, FL
Steeplechase
  Charlotte, NC
Stone Oak
  Houston, TX
Stonegate (CO)
  Broomfield, CO
Stoneleigh at Deerfield
  Alpharetta, GA
Stoney Creek
  Lakewood, WA
Sturbridge Meadows
  Sturbridge, MA
Summer Creek
  Plymouth, MN
Summer Ridge
  Riverside, CA
Summerset Village II
  Chatsworth, CA
Summerwood
  Hayward, CA
Summit at Lake Union
  Seattle, WA
Sunforest
  Davie, FL
Surrey Downs
  Bellevue, WA
Sycamore Creek
  Scottsdale, AZ
Tamarlane
  Portland, ME
Timber Hollow
  Chapel Hill, NC
Timber Ridge, LLC
  Woodinville, WA
Timberwalk
  Jacksonville, FL
Tortuga Bay
  Orlando, FL
Toscana
  Irvine, CA
Town Center (TX)
  Kingwood, TX
Town Center II (TX)
  Kingwood,TX
Townes at Hemdon
  Hemdon, VA
Tradition at Alafaya
  Oviedo, FL
Trails at Dominion Park
  Houston, TX
Trump Place, 140 Riverside
  New York, NY (G)
Tramp Place, 160 Riverside
  New York, NY (G)
Trump Place, 180 Riverside
  New York, NY (G)
Tumberry Isle
  Dallas, TX
Tuscany at Lindbergh
  Atlanta, GA
Tuscany Villas, LLC
  Los Angeles, CA
Tyrone Gardens
  Randolph, MA
Uptown Square
  Denver, CO (G)
Valencia Plantation
  Orlando, FL
Venetian Condominium, LLC
  Phoenix, AZ
Versailles
  Woodland Hills, CA
Via Ventura
  Scottsdale, AZ
View Pointe
  Riverside, CA
Villa Solana
  Laguna Hills, CA
Village at Lakewood
  Phoenix, AZ
Village Oaks
  Austin, TX

F-8



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Village of Newport
  Kent, WA
Virgil Square
  Los Angeles, CA
Vista Del Lago
  Mission Viejo, CA
Vista Grove
  Mesa, AZ
Vista Montana — Residential
   
Vista Montana — Condo
   
Waterford (Jax) II
  Jacksonville, FL
Waterford at Deerwood
  Jacksonville, FL
Waterford Place (CO)
  Thornton, CO
Waterside
  Reston, VA
Webster Green
  Needham,MA
Welleby Lake Club
  Sunrise, FL
Westfield Village
  Centerville, VA
Westridge
  Tacoma, WA
Westside Villas I
  Los Angeles, CA
Westside Villas II
  Los Angeles, CA
Westside Villas III
  Los Angeles, CA
Westside Villas IV
  Los Angeles, CA
Westside Villas V
  Los Angeles, CA
Westside Villas VI
  Los Angeles, CA
Westside Villas VII
  Los Angeles, CA
Whispering Oaks
  Walnut Creek, CA
Willow Trail
  Norcross, GA
Wimberly
  Dallas, TX
Wimberly at Deerwood
  Jacksonville, FL
Wimbledon Oaks
  Arlington, TX
Winchester Park
  Riverside, RI
Winchester Wood
  Riverside, RI
Windemere
  Mesa, AZ
Windmont
  Atlanta, GA
Windsor at Fair Lakes
  Fairfax, VA
Winterwood
  Charlotte, NC
Wood Creek (CA)
  Pleasant Hill, CA
Woodbridge II
  Cary,GA
Woodland Hills
  Decatur, GA
Woodlands of Brookfield
  Brookfield, WI
Woodmoor
  Austin, TX
Woodside
  Lorton, VA
Yarmouth Woods
  Yarmouth, ME

F-9



--------------------------------------------------------------------------------



 



GUARANTY OF PAYMENT
          GUARANTY OF PAYMENT (this “Guaranty”), made as of October 5, 2007,
between LEXFORD PROPERTIES, L.P., an Ohio limited partnership, having an address
at Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”),
and BANK OF AMERICA, N.A., having an office at 231 South LaSalle Street,
Chicago, Illinois 60697, as administrative agent (“Administrative Agent”) for
the banks (the “Banks”) party to the Credit Agreement (as the same may be
amended, modified, supplemented or restated, the “Credit Agreement”), dated as
of the date hereof, among ERP Operating Limited Partnership (“Borrower”), the
Banks, Administrative Agent, JP MORGAN CHASE BANK, N.A., and as Syndication
Agent.
WITNESSETH:
          WHEREAS, the Banks have agreed to make loans (hereinafter collectively
referred to as the “Loans”) and otherwise extend credit to Borrower in an
aggregate principal amount not to exceed $500,000,000.00, (which amount may be
increased to an amount not to exceed $750,000,000);
          WHEREAS, the Loans will be evidenced by certain promissory notes (the
“Notes”) of Borrower made to each of the Banks in accordance with the terms of
the Credit Agreement;
          WHEREAS, the Credit Agreement and the Notes and any other documents
executed in connection therewith are hereinafter collectively referred to as the
“Loan Documents”;
          WHEREAS, capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement;
          WHEREAS, Guarantor is a limited partnership which, except for certain
preference units, is wholly-owned (directly and indirectly) by Borrower; and
          WHEREAS, in order further to induce the Administrative Agent and the
Banks to enter into the Loan Documents, Guarantor has agreed to enter into this
Guaranty;
          NOW, THEREFORE, in consideration of the premises and the benefits to
be derived from the making of the Loans and other extensions of credit under the
Credit Agreement by the Banks to Borrower, and in order to induce the
Administrative Agent and the Banks to enter into the Loan Documents, Guarantor
hereby agrees as follows:
          1. Guarantor, on behalf of itself and its successors and assigns,
hereby irrevocably, absolutely and unconditionally guarantees the full and
punctual payment when due, whether at stated maturity or otherwise, of all
Obligations of Borrower now or hereafter existing under the Notes and the Credit
Agreement, for principal and/or interest as well as any and all other amounts
due thereunder, including, without limitation, all indemnity obligations of
Borrower thereunder, and any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent or the Banks in enforcing its or their rights under
this Guaranty (all of the foregoing obligations being the “Guaranteed
Obligations”).

 



--------------------------------------------------------------------------------



 



          2. It is agreed that the Guaranteed Obligations are primary and this
Guaranty shall be enforceable against Guarantor and its successors and assigns
without the necessity for any suit or proceeding of any kind or nature
whatsoever brought by the Administrative Agent or any Bank against Borrower or
its respective successors or assigns or any other party or against any security
for the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of nonpayment or nonobservance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligation, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s financial condition and any other fact which might
materially increase the risk to Guarantor), all of which Guarantor hereby
expressly waives; and Guarantor hereby expressly agrees that the validity of
this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent or any Bank
against Borrower or its respective successors or assigns, any of the rights or
remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would decline to execute the
Loan Documents.
          3. Guarantor waives, and covenants and agrees that it will not at any
time insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension, marshalling of
assets or redemption laws, or right of homestead or exemption, whether now or at
any time hereafter in force, which may delay, prevent or otherwise affect the
performance by Guarantor of its obligations under, or the enforcement by the
Administrative Agent of, this Guaranty. Guarantor further covenants and agrees
not to set up or claim any defense, counterclaim, offset, setoff or other
objection of any kind to any action, suit or proceeding at law, in equity or
otherwise, or to any demand or claim that may be instituted or made by the
Administrative Agent other than the defense of the actual timely payment and
performance by Borrower of the Guaranteed Obligations; provided, however, that
the foregoing shall not be deemed a waiver of Guarantor’s right to assert any
compulsory counterclaim, if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

2



--------------------------------------------------------------------------------



 



          4. The provisions of this Guaranty are for the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
and nothing herein contained shall impair as between Borrower or Guarantor and
the Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.
          5. This Guaranty shall be a continuing, irrevocable, unconditional and
absolute guaranty and the liability of Guarantor hereunder shall in no way be
terminated, affected, modified, impaired or diminished by reason of the
happening, from time to time, of any of the following, although without notice
or the further consent of Guarantor:
          (a) any assignment, amendment, modification or waiver of or change in
any of the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or
          (b) any extension of time that may be granted by the Administrative
Agent or any Bank to Borrower, any guarantor, or their respective successors or
assigns, heirs, executors, administrators or personal representatives; or
          (c) any action which the Administrative Agent or any Bank may take or
fail to take under or in respect of any of the Loan Documents or by reason of
any waiver of, or failure to enforce, any of the rights, remedies, powers or
privileges available to the Administrative Agent and the Banks under this
Guaranty or available to the Administrative Agent and the Banks at law, in
equity or otherwise, or any action on the part of the Administrative Agent or
any Bank granting indulgence or extension in any form whatsoever; or
          (d) any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interest therein; or
          (e) any release of any person or entity who may be liable in any
manner for the payment and collection of any amounts owed by Borrower to the
Administrative Agent and/or the Banks; or
          (f) the application of any sums by whomsoever paid or however realized
to any amounts owing by Borrower to the Administrative Agent and/or the Banks
under the Loan Documents in such manner as the Administrative Agent shall
determine in its sole discretion; or
          (g) Borrower’s or any guarantor’s voluntary or involuntary
liquidation, dissolution, sale of all or substantially all of their respective
assets and liabilities, appointment of a trustee, receiver, liquidator,
sequestrator or conservator for all or any part of Borrower’s or any guarantor’s
assets, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment, or the commencement of
other similar proceedings affecting Borrower or any guarantor or any of the
assets of any of them, including, without limitation, (i) the release or
discharge of Borrower or any guarantor from the payment and performance of their
respective

3



--------------------------------------------------------------------------------



 



obligations under any of the Loan Documents by operation of law, or (ii) the
impairment, limitation or modification of the liability of Borrower or any
guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Loan Documents, or Guarantor’s liability under this
Guaranty, resulting from the operation of any present or future provisions of
the Bankruptcy Code or other present or future federal, state or applicable
statute or law or from the decision in any court; or
          (h) any improper disposition by Borrower of the proceeds of the Loans,
it being acknowledged by Guarantor that the Administrative Agent or any Bank
shall be entitled to honor any request made by Borrower for a disbursement of
such proceeds and that neither the Administrative Agent nor any Bank shall have
any obligation to see to the proper disposition by Borrower of such proceeds.
          6. Guarantor agrees that if at any time all or any part of any payment
at any time received by the Administrative Agent or any Bank from Borrower or
Guarantor or any other Person obligated in respect of the Guaranteed Obligations
under or with respect to this Guaranty is or must be rescinded or returned by
the Administrative Agent or any Bank for any reason whatsoever (including,
without limitation, the insolvency, bankruptcy or reorganization of Borrower or
Guarantor or such other Person), then Guarantor’s obligations hereunder shall,
to the extent of the payment rescinded or returned, be deemed to have continued
in existence notwithstanding such previous receipt by such party, and
Guarantor’s obligations hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, as though such previous
payment had never been made.
          7. Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against Borrower or any entity
comprising same by reason of any payments or acts of performance by Guarantor in
compliance with the obligations of Guarantor hereunder; (ii) waives any right to
enforce any remedy which Guarantor now or hereafter shall have against Borrower
or any entity comprising same by reason of any one or more payments or acts of
performance in compliance with the obligations of Guarantor hereunder and
(iii) from and after an Event of Default, subordinates any liability or
indebtedness of Borrower or any entity comprising same now or hereafter held by
Guarantor or any affiliate of Guarantor to the obligations of Borrower under the
Loan Documents.
          8. Guarantor represents and warrants to the Administrative Agent and
the Banks with the knowledge that the Administrative Agent and the Banks are
relying upon the same, as follows:
          (a) as of the date hereof, Guarantor is a limited partnership which,
except for certain preference units, is wholly-owned (directly and indirectly)
by Borrower;
          (b) based upon such relationship, Guarantor has determined that it is
in its best interests to enter into this Guaranty;
          (c) this Guaranty is necessary and convenient to the conduct,
promotion and attainment of Guarantor’s business, and is in furtherance of
Guarantor’s business purposes;

4



--------------------------------------------------------------------------------



 



          (d) the benefits to be derived by Guarantor from Borrower’s access to
funds and other credit made possible by the Loan Documents are at least equal to
the obligations undertaken pursuant to this Guaranty;
          (e) Guarantor is solvent and has full power and legal right to enter
into this Guaranty and to perform its obligations under the terms hereof and
(i) Guarantor is organized and validly existing under the laws of the State of
Ohio, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guaranty, and (iii) the person executing
this Guaranty has all the requisite power and authority to execute and deliver
this Guaranty;
          (f) to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) which is likely to materially and adversely affect the
property, assets or condition (financial or otherwise) of Guarantor or which is
likely to materially and adversely impair the ability of Guarantor to perform
its obligations under this Guaranty;
          (g) the execution and delivery of and the performance by Guarantor of
its obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the Board
of Governors of the Federal Reserve System of the United States), order, writ,
judgment, decree, determination or award presently in effect having
applicability to Guarantor or the organizational documents of Guarantor, the
consequences of which violation would materially and adversely affect the
property, assets or condition (financial or otherwise) of Guarantor or which is
likely to materially and adversely impair the ability of Guarantor to perform
its obligations under this Guaranty or (ii) violate or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument to which Guarantor is a
party, or by which Guarantor or any of its property is bound, the consequences
of which violation, conflict, breach or default would materially and adversely
affect the property, assets or condition (financial or otherwise) of Guarantor
or which is likely to materially and adversely impair the ability of Guarantor
to perform its obligations under this Guaranty;
          (h) this Guaranty has been duly executed by Guarantor and constitutes
the legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;
          (i) no authorization, consent, approval, license or formal exemption
from, nor any filing, declaration or registration with, any Federal, state,
local or foreign court, governmental agency or regulatory authority is required
in connection with the making and performance by Guarantor of this Guaranty,
except those which have already been obtained;

5



--------------------------------------------------------------------------------



 



          (j) Guarantor is not an “investment company” as that term is defined
in, nor is it otherwise subject to regulation under, the Investment Company Act
of 1940, as amended; and
          (k) Guarantor is not engaged principally, or as one of its important
activities, in the business of purchasing, carrying, or extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States).
          9. Guarantor and the Administrative Agent each acknowledge and agree
that this Guaranty is a guarantee of payment and performance and not of
collection and enforcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from Borrower under the provisions of any
Loan Document.
          10. Subject to the terms and conditions of the Credit Agreement, and
in conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give Guarantor prompt notice of same. If the
Administrative Agent or any Bank elects to sell all the Loans or participations
in the Loans and the Loan Documents, including this Guaranty, the Administrative
Agent or any Bank may forward to each purchaser and prospective purchaser all
documents and information relating to this Guaranty or to Guarantor, whether
furnished by Borrower or Guarantor or otherwise, subject to the terms and
conditions of the Credit Agreement.
          11. Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.
          12. The representations and warranties of Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.
          13. This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to such subject matter and may not be modified, amended, supplemented
or discharged except by a written agreement signed by Guarantor and the
Administrative Agent (acting with the requisite consent of the Banks as provided
in the Credit Agreement).
          14. If all or any portion of any provision contained in this Guaranty
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, such provision or portion thereof shall be deemed stricken and
severed from this Guaranty and the remaining provisions and portions thereof
shall continue in full force and effect.
          15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

6



--------------------------------------------------------------------------------



 



          16. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be addressed
to such party at the address set forth below or to such other address as may be
identified by any party in a written notice to the others:

     
 
   
If to Guarantor:
  Lexford Properties, L.P.
 
  c/o Equity Residential
 
  Two North Riverside Plaza
 
  Suite 400
 
  Chicago, Illinois 60606
 
  Attn: Chief Financial Officer
 
  Facsimile: (312) 454-0039
 
   
With Copies of Notices to Guarantor to:
  Equity Residential
 
  Two North Riverside Plaza
 
  Suite 400
 
  Chicago, Illinois 60606
 
  Attn: General Counsel
 
  Facsimile: (312) 454-0039
 
   
 
  and
 
   
 
  DLA Piper US LLP
 
  203 North LaSalle Street, Suite 1900
 
  Chicago, Illinois 60601
 
  Attn: James M. Phipps, Esq.
 
  Facsimile: (312) 251-5735
 
   
If to the Administrative Agent:
  Bank of America, N.A.
 
  Structured Debt Group
 
  Mail Code ______
 
  231 South LaSalle Street
 
  Chicago, IL 60697
 
  Attn:
 
  Facsimile: (312) __-____
 
   
With Copies of Notices to the Administrative Agent to:
  Skadden, Arps, Slate,
 
  Meagher & Flom LLP
 
  Four Times Square
 
  New York, New York 10036
 
  Attn: Martha Feltenstein, Esq.
 
  Facsimile: (917) 777-2272

          Each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when such facsimile is transmitted to
the facsimile number specified in this Section and the appropriate facsimile
confirmation is received, (ii) if given by certified or registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,

7



--------------------------------------------------------------------------------



 



upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section.
          17. Any acknowledgment or new promise, whether by payment of principal
or interest or otherwise by Borrower or Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent and the Banks shall have commenced to
run, toll the running of such statute of limitations, and if the period of such
statute of limitations shall have expired, prevent the operation of such statute
of limitations.
          18. This Guaranty shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent and the
Banks and their successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.
          19. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent or any Bank, nor excuse Guarantor from its obligations
hereunder. Any waiver of any such right or remedy to be enforceable against the
Administrative Agent and the Banks must be expressly set forth in a writing
signed by the Administrative Agent (acting with the requisite consent of the
Banks as provided in the Credit Agreement).
          20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF ILLINOIS.
          (b) Any legal action or proceeding with respect to this Guaranty and
any action for enforcement of any judgment in respect thereof may be brought in
the courts of the State of Illinois or of the United States of America for the
Northern District of Illinois, and, by execution and delivery of this Guaranty,
the Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the nonexclusive jurisdiction of the aforesaid
courts and appellate courts from any thereof. The Guarantor irrevocably consents
to the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the Guarantor at its address for notices set forth
herein. The Guarantor hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Guarantor in any other jurisdiction.
          (c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL
CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS

8



--------------------------------------------------------------------------------



 



GUARANTY. IT IS HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL
IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT
THIS GUARANTY AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE
BANKS ARE MADE IN RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND
REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY
BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NONJURY
TRIAL.
          (d) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent or any Bank first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if Guarantor were a party to such action, even though
Guarantor was not joined as a party in such action.
          (e) Guarantor agrees to pay all reasonable expenses (including,
without limitation, attorneys’ fees and disbursements) which may be incurred by
the Administrative Agent or the Banks in connection with the enforcement of
their rights under this Guaranty, whether or not suit is initiated.
          21. Notwithstanding anything to the contrary contained herein (but
subject to Section 6 hereof), this Guaranty shall terminate and be of no further
force or effect upon the full performance and payment of the Guaranteed
Obligations hereunder. Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.
          22. All of the Administrative Agent’s and the Banks’ rights and
remedies under each of the Loan Documents or under this Guaranty are intended to
be distinct, separate and cumulative and no such right or remedy therein or
herein mentioned is intended to be in exclusion of or a waiver of any other
right or remedy available to the Administrative Agent or any Bank.
          23. Notwithstanding anything contained herein to the contrary, in no
event shall the Guaranteed Obligations equal or exceed such an amount that, as
of the date hereof, would render, or would be deemed to render, Guarantor
insolvent.
          24. Notwithstanding anything contained herein to the contrary, this
Guaranty shall terminate in accordance with and upon the occurrence of the event
described in Section 9.5 of the Revolving Credit Agreement.
          25. No claim may be made by the Guarantor or any other Person acting
by or through Guarantor against the Administrative Agent or any Bank or the
affiliates, directors, officers, employees, attorneys or agents of any of them
for any consequential or punitive damages in respect of any claim for breach of
contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or by the other Loan

9



--------------------------------------------------------------------------------



 



Documents, or any act, omission or event occurring in connection therewith; and
Guarantor hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
(signature page to follow)

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Guaranty as of the date and year first above written.

            GUARANTOR:

LEXFORD PROPERTIES, L.P., an Ohio limited partnership
      By:   Lexford Partners, L.L.C., an Ohio limited         liability company,
its general partner            By:   ERP Operating Limited         Partnership,
an Illinois limited partnership, its sole member            By:   Equity
Residential, a Maryland real estate         investment trust, its general
partner            By:   /s/ Mark J. Parrell         Name:   Mark J. Parrell   
    Title:   Chief Financial Officer     

ACCEPTED:

          BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT
      By:   /s/ Mark A. Mokelke         Name:   Mark A. Mokelke        Title:  
Vice President       

ACKNOWLEDGMENT FOR GUARANTOR

             
STATE OF ILLINOIS
    )      
 
    )     ss
COUNTY OF COOK
    )      

          On October 3, 2007, before me personally came Mark J. Parrell, to me
known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that he is senior chief financial officer
of Equity Residential, and that he executed the foregoing instrument in the
organization’s name, and that he had authority to sign the same, and he
acknowledged to me that he executed the same as the act and deed of said
organization for the uses and purposes therein mentioned.
[Seal]

                  /s/ Bertha E. Hunt       Notary Public           

11



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE I DEFINITIONS

         
SECTION 1.1 Definitions
    1  
SECTION 1.2 Accounting Terms and Determinations
    28  
SECTION 1.3 Types of Borrowings
    29  
 
        ARTICLE II THE CREDITS

 
       
SECTION 2.1 Commitments to Lend
    29  
SECTION 2.2 Notice of Borrowing
    30  
SECTION 2.3 Intentionally Omitted
    30  
SECTION 2.4 Notice to Banks; Funding of Loans
    30  
SECTION 2.5 Notes
    31  
SECTION 2.6 Method of Electing Interest Rates
    32  
SECTION 2.7 Interest Rates
    34  
SECTION 2.8 Fees
    35  
SECTION 2.9 Maturity Date
    35  
SECTION 2.10 Intentionally Omitted
    35  
SECTION 2.11 Optional Prepayments
    35  
SECTION 2.12 General Provisions as to Payments
    36  
SECTION 2.13 Funding Losses
    37  
SECTION 2.14 Computation of Interest and Fees
    37  
SECTION 2.15 Use of Proceeds
    38  
 
        ARTICLE III CONDITIONS

 
       
SECTION 3.1 Closing
    38  
SECTION 3.2 Borrowings
    40  
 
        ARTICLE IV REPRESENTATIONS AND WARRANTIES

 
       
SECTION 4.1 Existence and Power
    41  
SECTION 4.2 Power and Authority
    42  
SECTION 4.3 No Violation
    42  
SECTION 4.4 Financial Information
    42  
SECTION 4.5 Litigation
    43  
SECTION 4.6 Compliance with ERISA
    43  
SECTION 4.7 Environmental Matters
    44  
SECTION 4.8 Taxes
    44  

i



--------------------------------------------------------------------------------



 



         
SECTION 4.9 Full Disclosure
    44  
SECTION 4.10 Solvency
    44  
SECTION 4.11 Use of Proceeds; Margin Regulations
    45  
SECTION 4.12 Governmental Approvals
    45  
SECTION 4.13 Investment Company Act; Public Utility Holding Company Act
    45  
SECTION 4.14 Principal Offices
    45  
SECTION 4.15 REIT Status
    45  
SECTION 4.16 No Default
    45  
SECTION 4.17 Compliance With Law
    46  
SECTION 4.18 Organizational Documents
    46  
SECTION 4.19 Qualifying Unencumbered Properties
    46  
 
        ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS

 
       
SECTION 5.1 Information
    46  
SECTION 5.2 Payment of Obligations
    50  
SECTION 5.3 Maintenance of Property; Insurance; Leases
    50  
SECTION 5.4 Conduct of Business and Maintenance of Existence
    50  
SECTION 5.5 Compliance with Laws
    50  
SECTION 5.6 Inspection of Property, Books and Records
    51  
SECTION 5.7 Intentionally Omitted
    51  
SECTION 5.8 Financial Covenants
    51  
SECTION 5.9 Restriction on Fundamental Changes
    52  
SECTION 5.10 Changes in Business
    53  
SECTION 5.11 Margin Stock
    53  
SECTION 5.12 Intentionally Omitted
    53  
SECTION 5.13 EQR Status
    53  
 
        ARTICLE VI DEFAULTS

 
       
SECTION 6.1 Events of Default
    53  
SECTION 6.2 Rights and Remedies
    56  
SECTION 6.3 Notice of Default
    57  
SECTION 6.4 Distribution of Proceeds after Default
    58  
 
        ARTICLE VII THE AGENTS

 
       
SECTION 7.1 Appointment and Authorization
    58  
SECTION 7.2 Agency and Affiliates
    58  
SECTION 7.3 Action by Administrative Agent
    58  
SECTION 7.4 Consultation with Experts
    58  
SECTION 7.5 Liability of Administrative Agent, Syndication Agent, Documentation
Agents
    59  

ii



--------------------------------------------------------------------------------



 



         
SECTION 7.6 Indemnification
    59  
SECTION 7.7 Credit Decision
    60  
SECTION 7.8 Successor Administrative Agent or Syndication Agent
    61  
SECTION 7.9 Consents and Approvals
    62  
 
        ARTICLE VIII CHANGE IN CIRCUMSTANCES

 
       
SECTION 8.1 Basis for Determining Interest Rate Inadequate or Unfair
    62  
SECTION 8.2 Illegality
    63  
SECTION 8.3 Increased Cost and Reduced Return
    64  
SECTION 8.4 Taxes
    66  
SECTION 8.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans
    69  
 
        ARTICLE IX MISCELLANEOUS

 
       
SECTION 9.1 Notices
    70  
SECTION 9.2 No Waivers
    70  
SECTION 9.3 Expenses; Indemnification
    70  
SECTION 9.4 Sharing of Set-Offs
    72  
SECTION 9.5 Amendments and Waivers
    73  
SECTION 9.6 Successors and Assigns
    73  
SECTION 9.7 Collateral
    75  
SECTION 9.8 Governing Law; Submission to Jurisdiction
    76  
SECTION 9.9 Counterparts; Integration; Effectiveness
    76  
SECTION 9.10 WAIVER OF JURY TRIAL
    77  
SECTION 9.11 Survival
    77  
SECTION 9.12 Domicile of Loans
    77  
SECTION 9.13 Limitation of Liability
    77  
SECTION 9.14 Recourse Obligation
    77  
SECTION 9.15 Confidentiality
    78  
SECTION 9.16 Bank’s Failure to Fund
    78  
SECTION 9.17 Intentionally Omitted
    84  
SECTION 9.18 Down REIT Guaranties
    84  
SECTION 9.19 USA PATRIOT Act Notice
    85  
SECTION 9.20 Public/Private Information
    86  
SECTION 9.21 No Advisory or Fiduciary Responsibility
    87  

iii



--------------------------------------------------------------------------------



 



         
Exhibit A — Form of Note
       
Exhibit B — Intentionally Omitted
       
Exhibit C — Notice of Borrowing
       
Exhibit D — Intentionally Omitted
       
Exhibit E — Transfer Supplement
       
Exhibit F — Qualified Unencumbered Properties
       
Exhibit G — Down REIT Guaranty
       

iv